Exhibit 10.1

EXECUTION VERSION

 

 

 

 

 

SETTLEMENT AND SEPARATION AGREEMENT

BY AND AMONG

IHEARTMEDIA, INC.,

IHEARTCOMMUNICATIONS, INC.,

CLEAR CHANNEL HOLDINGS, INC.,

AND

CLEAR CHANNEL OUTDOOR HOLDINGS, INC.

DATED AS OF MARCH 27, 2019

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

     4  

Section 1.1

  Definitions      4  

ARTICLE II THE SEPARATION

     18  

Section 2.1

  Restructuring Steps      18  

Section 2.2

  NYSE Listing      18  

Section 2.3

  Merger Agreement      18  

Section 2.4

  Transfer of Outdoor Assets and iHeart Assets      18  

Section 2.5

  Assumption of Outdoor Liabilities and iHeart Liabilities.      20  

Section 2.6

  Approvals; Novation of Liabilities      21  

Section 2.7

  Settlement of Intercompany Notes; Treatment of Intercompany Accounts and
Agreements      21  

Section 2.8

  Issuance of Preferred Stock      23  

Section 2.9

  Treatment of Shared Contracts      23  

Section 2.10

  Allocation of Costs for Approvals, Releases and Consents      24  

Section 2.11

  Bank Accounts; Cash Balances      24  

Section 2.12

  Insurance Matters      25  

Section 2.13

  Guarantees, Letters of Credit, Surety Bonds and Other Obligations      27  

Section 2.14

  Litigation      28  

Section 2.15

  2020 Notes      28  

Section 2.16

  Certain Employee and Employee Benefit Matters      29  

Section 2.17

  IP Licenses      31  

ARTICLE III REPRESENTATIONS AND WARRANTIES

     32  

Section 3.1

  Mutual Representations and Warranties.      32  

Section 3.2

  No Other Representations and Warranties      33  

ARTICLE IV THE CLOSING

     33  

Section 4.1

  Closing      33  

Section 4.2

  Conditions to the Separation      34  

ARTICLE V MUTUAL RELEASES; INDEMNIFICATION

     35  

Section 5.1

  Release of Pre-Closing Claims      35  

Section 5.2

  Indemnification by Outdoor Group      36  

Section 5.3

  Indemnification by iHeart Group      36  

Section 5.4

  Indemnification Obligations Net of Insurance Proceeds      36  

Section 5.5

  Procedures for Indemnification of Third-Party Claims      37  

Section 5.6

  Additional Matters      38  

Section 5.7

  Remedies Cumulative      40  

Section 5.8

  Survival of Indemnities      40  

Section 5.9

  No Impact on Third Parties      40  

Section 5.10

  No Cross-Claims or Third-Party Claims      40  

Section 5.11

  Tax Matters      40  

Section 5.12

  Non-Solicitation of Employees      40  

Section 5.13

  Non-Competition      40  

Section 5.14

  Separateness Covenants      41  

Section 5.15

  Survival      41  

ARTICLE VI ACCESS OF INFORMATION; CONFIDENTIALITY

     42  

Section 6.1

  Agreement for Exchange of Information      42  

Section 6.2

  Compensation for Providing Information      42  

Section 6.3

  Record Retention      42  

Section 6.4

  Limitations of Liability      43  

Section 6.5

  Other Agreements Providing for Exchange of Information      43  

Section 6.6

  Production of Witnesses; Records; Cooperation      43  

 

i



--------------------------------------------------------------------------------

Section 6.7

  Privileged Matters      44  

Section 6.8

  Confidentiality      47  

ARTICLE VII FURTHER ASSURANCES

     48  

Section 7.1

  Further Assurances      48  

Section 7.2

  Order of Precedence      48  

ARTICLE VIII TERMINATION

     48  

Section 8.1

  Termination      48  

Section 8.2

  Effect of Termination      48  

ARTICLE IX DISPUTE RESOLUTION

     48  

Section 9.1

  Governing Law      48  

Section 9.2

  CONSENT TO JURISDICTION AND SERVICE OF PROCESS      49  

Section 9.3

  WAIVER OF JURY TRIAL      49  

ARTICLE X MISCELLANEOUS

     49  

Section 10.1

  Counterparts; Entire Agreement      49  

Section 10.2

  Assignability      50  

Section 10.3

  Third-Party Beneficiaries      50  

Section 10.4

  Notices      50  

Section 10.5

  Severability      52  

Section 10.6

  Publicity      52  

Section 10.7

  Headings      52  

Section 10.8

  Survival of Covenants      52  

Section 10.9

  Waivers of Default      52  

Section 10.10

  Specific Performance      52  

Section 10.11

  Amendments      53  

Section 10.12

  Interpretation      53  

Section 10.13

  Mutual Drafting      53  

Section 10.14

  Limitations of Liability      53  

Section 10.15

  Waiver of Conflicts and Privileged Information.      54  

EXHIBITS

 

Exhibit A

  Restructuring Transactions Memorandum            

Exhibit B

  Form of Merger Agreement   

Exhibit C

  Form of Transition Services Agreements   

Exhibit D

  Form of New Tax Matters Agreement   

Exhibit E

  Form of A&R EBIT Program Agreement   

Exhibit F

  Form of Revolving Loan Agreement   

Exhibit G

  Form of New CCOH Certificate of Incorporation   

Exhibit H

  Form of New CCOH Bylaws   

 

ii



--------------------------------------------------------------------------------

SETTLEMENT AND SEPARATION AGREEMENT

This SETTLEMENT AND SEPARATION AGREEMENT, made and entered into as of March 27,
2019 (this “Agreement”), is by and among iHeartMedia, Inc., a Delaware
corporation (“IHM”), iHeartCommunications, Inc. (f/k/a Clear Channel
Communications, Inc.), a Texas corporation (“IHC”), Clear Channel Holdings,
Inc., a Delaware corporation and a wholly-owned subsidiary of IHC (“CCH”), and
Clear Channel Outdoor Holdings, Inc., a Delaware corporation (“CCOH” and,
together with CCH after the Merger, “New CCOH”, and, together with IHM, IHC,
CCH, and CCOH, the “Parties” and each a “Party”). Capitalized terms used herein
and not otherwise defined shall have the respective meanings assigned to them in
Article I.

RECITALS

WHEREAS, IHC and CCOH entered into that certain Master Agreement, dated as of
November 16, 2005 (as the same has been amended from time to time prior to the
date hereof in accordance with its terms, the “CCOH Master Agreement”), which
provided for the partial separation of CCOH from IHC, after which CCOH became a
publicly traded company majority owned by IHC;

WHEREAS, the Parties acknowledge that the separation of the iHeart Business and
the Outdoor Business was substantially completed prior to the date hereof
pursuant to the CCOH Master Agreement and that except as otherwise provided in
this Agreement or in any Ancillary Agreement, the iHeart Assets are currently
owned by, and the iHeart Liabilities are currently the obligations of, and shall
in each case be retained by, the iHeart Group;

WHEREAS, on March 14, 2018, IHM and certain of its Subsidiaries, including CCH
but not including CCOH (collectively, the “Debtors”) filed voluntary petitions
for relief under Chapter 11 of Title 11 of the United States Code in the United
States Bankruptcy Court for the Southern District of Texas, Houston Division
(the “Bankruptcy Court”) under Case No. 18-31274 (the “Chapter 11 Cases”);

WHEREAS, in connection with the Chapter 11 Cases, on January 22, 2019, the
Bankruptcy Court confirmed the Debtors’ modified fifth amended plan of
reorganization (the “Plan of Reorganization”), which contemplates, among other
things, that IHC will transfer its CCH common stock to certain IHM creditors
upon the effectiveness of the Plan of Reorganization, after which CCH will be an
independent publicly traded company in which IHC no longer holds any equity
interest;

WHEREAS, in connection with the consummation of the Separation (as defined
herein), the Parties desire to enter into, or cause to be entered into, the
Ancillary Agreements (as defined herein); and

WHEREAS, the Board of Directors of IHM, the Board of Directors of IHC, the Board
of Directors of CCOH (the “CCOH Board”), and the special committee of CCOH
independent directors as established by the CCOH Board on January 23, 2018 (the
“CCOH Special Committee”) each have determined that it is appropriate and
desirable that the Parties take the respective actions described herein in
furtherance of the Separation, and the Parties have set forth herein the
principal actions required to effect the Separation and certain agreements that
will govern aspects of the relationship of the iHeart Group and the Outdoor
Group following the Separation.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the Parties, intending to be legally
bound, hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. For the purpose of this Agreement, the following terms
shall have the following meanings:

“A&R EBIT Program Agreement” shall have the meaning set forth in Section 2.7(g).



--------------------------------------------------------------------------------

“Action” means any demand, action, claim, dispute, suit, arbitration, inquiry,
investigation, subpoena or other proceeding of any nature by or before any
Governmental Authority.

“Affiliate” means, when used with respect to any Person, any other Person
directly or indirectly controlling, controlled by, or under common control with,
such other Person. For the purpose of this definition, “control” (including with
correlative meanings, “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities or other interests, by contract, or otherwise;
provided that it is expressly agreed that, from and after the Closing Date and
for purposes of this Agreement and the Ancillary Agreements, no member of the
Outdoor Group, on the one hand, and no member of the iHeart Group, on the other
hand, shall be deemed to be an Affiliate of any member of the other Group.

“Agreement” shall have the meaning set forth in the Preamble.

“Ancillary Agreements” means the New Tax Matters Agreement, the Transition
Services Agreement, the A&R EBIT Program Agreement, the Merger Agreement, the
New CCOH Certificate of Incorporation, New CCOH Bylaws the Revolving Loan
Agreement and the Transfer Documents.

“Approvals” means the Governmental Approvals and any other notices, reports or
other filings to be made, or any other consents, registrations, approvals,
permits or authorizations to be obtained from, any other Third Party, in each
case in connection with the Transactions.

“Assets” means, with respect to any Person, the assets, properties and rights
(including goodwill) of such Person, wherever located (including in the
possession of vendors or other Third Parties or elsewhere), whether real,
personal or mixed, tangible, intangible or contingent, in each case whether or
not recorded or reflected or required to be recorded or reflected on the books
and records or financial statements of such Person, including the following:

 

  (a)

all interests in any capital stock, equity interests or capital or profit
interests of any Subsidiary or any other Person, all bonds, notes, debentures or
other securities issued by any Subsidiary or any other Person, all loans,
advances or other extensions of credit or capital contributions to any
Subsidiary or any other Person and all other investments in securities of any
Person;

 

  (b)

all apparatus, computers and other electronic data processing equipment,
fixtures, machinery, equipment, furniture, office equipment, automobiles,
trucks, vessels, motor vehicles and other transportation equipment and other
tangible personal property;

 

  (c)

all interests in real property of whatever nature, including easements, whether
as owner, mortgagee or holder of a security interest in real property, lessor,
sublessor, lessee, sublessee or otherwise;

 

  (d)

all accounting and other books, data, records and files, regardless of form or
format;

 

  (e)

all license agreements, leases of personal property, open purchase orders for
supplies, parts or services;

 

  (f)

all written technical information, data, specifications, research and
development information, engineering drawings, operating and maintenance
manuals, and materials and analyses prepared by consultants and other Third
Parties;

 

  (g)

all Intellectual Property and Software;

 

  (h)

all cost information, sales and pricing data, customer prospect lists, supplier
records, customer and supplier lists, customer and vendor data, correspondence
and lists, product literature, artwork, design, formulations and specifications,
quality records and reports and other books, records, studies, surveys, reports,
plans and documents;

 

  (i)

all prepaid expenses, trade accounts and other accounts and notes receivables;

 

2



--------------------------------------------------------------------------------

  (j)

all rights under contracts or agreements, all claims or rights against any
Person arising from the ownership of any Asset, all rights in connection with
any bids or offers and all claims, choses in action or similar rights, whether
accrued or contingent;

 

  (k)

subject to the terms and conditions of the Insurance Policies, all rights under
Insurance Policies, and all rights in the nature of insurance, indemnification
or contribution;

 

  (l)

all licenses, permits, approvals and authorizations which have been issued by
any Governmental Authority;

 

  (m)

cash or cash equivalents, bank accounts, lock boxes and other deposit
arrangements; and

 

  (n)

interest rate, currency, commodity or other swap, collar, cap or other hedging
or similar agreements or arrangements.

“Assigned Insurance Policies” shall have the meaning set forth in
Section 2.12(c).

“Assumed Actions” means those Actions, whenever commenced, primarily relating to
the Outdoor Business, including those in which any member of the iHeart Group is
a party.

“Attorney-Client Communication” means any communication occurring on or prior to
the Closing between Law Firm, on the one hand, and any member of the iHeart
Group, IHM, IHC or any of their respective Affiliates, on the other hand, that
in any way relates to the Transactions (including the negotiation, preparation,
execution and delivery of this Agreement and the Ancillary Agreements, and the
consummation of the transactions contemplated hereby or thereby).

“Bankruptcy Court” has the meaning set forth in the Recitals.

“Business” means, (a) with respect to the iHeart Group, the iHeart Business, and
(b) with respect to the Outdoor Group, the Outdoor Business.

“Business Day” means any day, other than a Saturday or Sunday or a day on which
banks are required or authorized by Law to close in New York City, New York.

“CCH” shall have the meaning set forth in the Preamble.

“CCOH” shall have the meaning set forth in the Preamble.

“CCOH Board” shall have the meaning set forth in the Recitals.

“CCOH Corporate Services Agreement” means the Corporate Services Agreement
between iHeartMedia Management Services, Inc. (formerly, Clear Channel
Management Services, L.P.) (a member of the iHeart Group) and CCOH, dated as of
November 10, 2005, as the same has been amended from time to time prior to the
date hereof in accordance with its terms.

“CCOH Employee Matters Agreement” means the Employee Matters Agreement between
IHC and CCOH, dated as of November 10, 2005, as the same has been amended from
time to time prior to the date hereof in accordance with its terms.

“CCOH License Agreement” means the Amended and Restated License Agreement
between iHM Identity, Inc. (formerly, Clear Channel Identity, L.P.) (a member of
the iHeart Group) and Outdoor Management Services, Inc. (an Affiliate of CCOH),
dated as of November 10, 2005, as amended by that certain First Amendment dated
as of January 1, 2011, and as the same has been amended from time to time prior
to the date hereof in accordance with its terms.

 

3



--------------------------------------------------------------------------------

“CCOH Master Agreement” shall have the meaning set forth in the Recitals.

“CCOH Note” means that certain revolving promissory note, dated as of
November 10, 2005, payable by CCOH to IHC, in the original principal amount of
$1,000,000,000, as amended through the date hereof.

“CCOH Special Committee” shall have the meaning set forth in the Recitals.

“CCOH Tax Matters Agreement” means the Tax Matters Agreement between IHC and
CCOH, dated as of November 10, 2005, as the same has been amended from time to
time prior to the date hereof in accordance with its terms.

“Change of Control” means the occurrence of any of the following events:

(a) sale or disposition, in one or a series of related transactions, of all or
substantially all, of the assets of either IHM, IHC or CCOH, as applicable, to
any “person” or “group” (as such terms are defined in Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act); or

(b) any person or group is or becomes the beneficial owner, directly or
indirectly, of more than 50% of the total equity securities of either IHM, IHC
or CCOH, as applicable (or any entity which controls IHM, IHC or CCOH, as
applicable, or which is a successor to all or substantially all of the assets of
IHM, IHC or CCOH, as applicable), including by way of merger, recapitalization,
reorganization, redemption, issuance of equity securities, consolidation, tender
or exchange offer or otherwise; or

(c) a merger of either IHM, IHC or CCOH, as applicable, with or into another
Person in which the securityholders immediately prior to such merger cease to
hold at least 50% of the equity securities (or the common stock of the surviving
corporation or ultimate parent) immediately following such merger.

“Closing” shall have the meaning set forth in Section 4.1.

“Closing Date” shall have the meaning set forth in Section 4.1.

“COC Costs” shall have the meaning set forth in Section 2.10(a).

“CoC Trigger” shall have the meaning set forth in the definition of Revenue
Producing Contract.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Interest Information” shall have the meaning set forth in
Section 6.7(h)(i).

“Confidential Information” means, with respect to a Group: (a) any proprietary
information that is competitively sensitive or otherwise of value to the members
of such Group and not generally known to the public, including product planning
information, marketing strategies, financial information, information regarding
operations, consumer and/or customer relationships, consumer and/or customer
profiles, sales estimates, business plans, and internal performance results
relating to the past, present or future business activities of the members of
such Group and the consumers, customers, clients and suppliers of the members of
such Group; (b) any proprietary scientific or technical information, design,
invention, process, procedure, formula, or improvement that is commercially
valuable and secret in the sense that its confidentiality affords any member of
such Group a competitive advantage over their competitors; and (c) all
confidential or proprietary concepts, documentation, reports, data,
specifications, Software, source code, object code, flow charts, databases,
inventions, information, and Trade Secrets, in each case, related primarily to
such Group’s Business.

“Confirmation Order” shall have the meaning set forth in Section 4.2(b)(iii).

 

4



--------------------------------------------------------------------------------

“Copyrights” means any copyrightable works, copyrights, moral rights, mask work
rights, database rights and design rights, whether or not registered, and all
registrations and applications for registration of any of the foregoing, and all
rights in and to any of the foregoing provided by international treaties or
conventions.

“Covered Claims” shall have the meaning set forth in Section 2.12(e).

“Deductible” shall have the meaning set forth in Section 2.10(a).

“Domain Names” means any Internet domain names, URLs, social media accounts, and
registrations and passwords in respect thereof.

“EBIT Program Agreement” means that certain EBIT Program Agreement, dated as of
November 10, 2005, by and between IHM and CCOH, as amended by that certain
Amendment to EBIT Program Agreement, dated as of September 18, 2012, as the same
has been amended from time to time prior to the date hereof in accordance with
its terms.

“Effective Date” shall mean the effective date of the Plan of Reorganization as
set forth therein.

“Eligible Costs” means: (i) the aggregate amount of profits that, but for its
termination, amendment or other modification as a direct result of a CoC
Trigger, the Outdoor Group would have actually generated under a Revenue
Producing Contract following such termination, amendment or other modification
through the earlier of (A) the remaining term (without any extensions) of such
Revenue Producing Contract (without taking into account any extension,
amendment, termination or other modification to the term thereof as a result of
the CoC Trigger) and (B) three (3) years following the Closing Date (taking into
account all relevant facts and circumstances, including any alternative profits
generated from the same counterparty to such Revenue Producing Contract (or any
of its Affiliates) during such period); or (ii) the aggregate amount of any
one-time COC Costs incurred pursuant to Section 2.6(a), Section 2.6(b) or
Section 2.9 with respect to a Revenue Producing Contract within twelve
(12) months following the Closing Date; provided that Eligible Costs shall
expressly exclude any costs and expenses under any Outdoor Group Plan and any
liabilities relating to or arising out of any member of the Outdoor Group’s
listing on the Hong Kong Stock Exchange.

“Eligible Costs Statement” shall have the meaning set forth in Section 2.10(b).

“Emergence Conditions” means the conditions precedent to the effectiveness of
the Plan of Reorganization as set forth therein.

“Employee Transfer Date” shall have the meaning set forth in Section 2.16(a).

“Environmental Law” means any Law relating to pollution, the protection or
restoration of, or prevention of harm to, the environment or natural resources,
including the use, handling, transportation, treatment, storage, disposal or
Release of Hazardous Materials, or public or worker health or safety.

“Environmental Liabilities” means all Liabilities relating to, arising out of or
resulting from (i) the use, handling, transportation, treatment, storage,
disposal, Release or discharge of, or any human exposure to, any Hazardous
Materials, (ii) Environmental Law, or (iii) contract or agreement relating to
such matters (including related removal, remediation or cleanup costs,
investigatory costs, response costs, natural resources damages, property
damages, personal injury damages, and costs of compliance and indemnity,
contribution or similar obligations, as well as any Liabilities imposed as part
of any settlement, judgment or other determination of Liability) and all costs
and expenses, interest, fines, penalties or other monetary sanctions in
connection therewith.

“Excluded Actions” means those Actions, whenever commenced, primarily relating
to the iHeart Business, including those in which any member of the Outdoor Group
is a party.

 

5



--------------------------------------------------------------------------------

“Excluded Assets” means, with respect to any Person:

 

  (a)

cash, cash equivalents and short and long term investments;

 

  (b)

all deposits, letters of credit and performance and surety bonds;

 

  (c)

the rights and benefits of such Person under this Agreement or any Ancillary
Agreement; and

 

  (d)

except as provided in Section 2.16, the sponsorship of and all Assets of each
employee benefit plan of such Person.

“Exploit” means, with respect to any Software, to use, modify, enhance, make
derivative works from, perform, copy and distribute the Software, or any
derivative thereof.

“GAAP” means the accounting principles generally accepted in the United States,
consistently applied.

“Governmental Approvals” means any notices, reports or other filings to be made,
or any consents, registrations, approvals, permits or authorizations to be
obtained from, any Governmental Authority.

“Governmental Authority” means any multinational, foreign, federal, state, local
or other governmental statutory or administrative authority, regulatory body or
commission or any court, tribunal or judicial or arbitral authority which has
any jurisdiction or control over any member of either Group.

“Group” means either the iHeart Group or the Outdoor Group, as the context
requires.

“Hazardous Materials” means any chemical, material, substance, waste, pollutant,
emission, discharge, Release or contaminant for which liability or standards of
conduct may be imposed under, or that is prohibited, limited or regulated by or
pursuant to, any Environmental Law, and any natural or artificial substance
(whether solid, liquid or gas, noise, ion, vapor or electromagnetic) that could
cause harm to human health or the environment, including petroleum, petroleum
products and byproducts, asbestos and asbestos-containing materials, urea
formaldehyde foam insulation, electronic, medical or infectious wastes,
polychlorinated biphenyls, radon gas, radioactive substances,
chlorofluorocarbons and all other ozone-depleting substances.

“IHC” shall have the meaning set forth in the Preamble.

“iHeart 401(k) Plan” shall have the meaning set forth in Section 2.16(e).

“iHeart Assets” means the following Assets of any member of either Group, other
than Outdoor Assets:

 

  (a)

all issued and outstanding equity interests held by IHM or its Subsidiaries in
any entity that is not a member of the Outdoor Group;

 

  (b)

the IHM Intellectual Property and IHM Software;

 

  (c)

all rights and benefits of any member of the iHeart Group under this Agreement
or any Ancillary Agreement;

 

  (d)

the equity securities of Radio Newco and all of its Subsidiaries;

 

  (e)

the Assets listed on Schedule 1.1A;

 

  (f)

the sponsorship of and all Assets of each iHeart Plan;

 

  (g)

all Assets owned by any member of either Group as of the date hereof that are
primarily related to or primarily used or held for use in connection with the
iHeart Business;

 

  (h)

all Assets owned by any member of the iHeart Group as of the date hereof that
relate to or are used or held for use in the iHeart Business;

 

6



--------------------------------------------------------------------------------

  (i)

except as provided in Section 2.16, all Assets owned by any member of either
Group to the extent reflected as being assets of the iHeart Group in the most
recently publicly-filed financial statements of IHM; and

 

  (j)

Assets not used primarily in the Outdoor Business, including any and all Assets
that are expressly contemplated by this Agreement, the Restructuring
Transactions Memorandum or any Ancillary Agreement as either Assets to be
retained by IHM or any other member of the iHeart Group or Assets that are to be
transferred by CCH or any member of the Outdoor Group to iHeart or a designated
member of the iHeart Group, including Assets primarily related to the Radio
Business.

“iHeart Business” means the business currently conducted and currently
contemplated to be conducted by any member of the iHeart Group after giving
effect to the transactions contemplated by the Restructuring Transactions
Memorandum, including, for the avoidance of doubt, the Radio Business.

“iHeart Competing Business” means, to the extent competitive with the iHeart
Business as of the Closing Date, (i) engaging in broadcast radio, streaming or
digital audio content, including podcasting, smart audio analytics, program
syndication, entertainment, traffic and weather data distribution and music
research services, (ii) selling, leasing or licensing advertising opportunities
on any of the platforms listed in the foregoing clause (i), and (iii) curating,
promoting, producing and televising nationally recognized live and taped music
and audio related events. Notwithstanding the foregoing, engaging in traffic and
weather data distribution or advertising, incorporating sound or music into
one-off three dimensional advertising builds or promoting events or
entertainment in a manner and to the extent consistent with the existing Outdoor
Business shall not be deemed to be an iHeart Competing Business.

“iHeart Group” means IHM, each Subsidiary of IHM immediately after giving effect
to the transactions contemplated by the Restructuring Transactions Memorandum
(including, for the avoidance of doubt, Radio Newco and its Subsidiaries) and
each Affiliate of IHM after giving effect to the transactions contemplated by
the Restructuring Transactions Memorandum (in each case other than any member of
the Outdoor Group).

“iHeart Insurance Policies” shall have the meaning set forth in Section 2.12(b).

“iHeart Iron Mountain Contract” shall have the meaning set forth in
Section 2.4(h).

“iHeart Liabilities” means (without duplication) all Liabilities, whether
arising before, on or after the Closing Date, to the extent relating to, arising
out of or resulting from the operation or ownership of the iHeart Business and
the iHeart Assets (and not the Outdoor Business and Outdoor Assets), including:

 

  (a)

the Liabilities listed on Schedule 1.1B and any and all other Liabilities that
are expressly contemplated by this Agreement or any Ancillary Agreement as
Liabilities to be retained or assumed by IHM or any other member of the iHeart
Group, including all Liabilities arising in connection with Excluded Actions;

 

  (b)

all agreements and obligations of any member of the iHeart Group under this
Agreement or any of the Ancillary Agreements;

 

  (c)

all Liabilities under any “bulk sale” or “bulk transfer” Laws of any
jurisdiction that may be applicable with respect to the transfer or sale of any
or all of the iHeart Assets to any member of the iHeart Group;

 

  (d)

any and all Liabilities to the extent relating to, arising out of or resulting
from any iHeart Assets (other than Liabilities arising under any Shared
Contracts to the extent such Liabilities relate to the Outdoor Business, subject
to Section 2.9), in any such case, whether arising before, on or after the
Closing Date;

 

  (e)

subject to Section 2.16(b), all Liabilities (other than Outdoor Liabilities) as
of the applicable Employee Transfer Date relating to the employment or
termination of employment with any member of the iHeart Group of any Transferred
Employee; and

 

7



--------------------------------------------------------------------------------

  (f)

any Environmental Liabilities to the extent relating to, arising out of or
resulting from the operation or ownership of the iHeart Business, as conducted
at any time (including any Liability to the extent relating to, arising out of
or resulting from any act or failure to act by any member of the iHeart Group or
any of their directors, officers, employees, agents or representatives),
provided that to the extent any Environmental Liabilities relate to any facility
that is shared by the Outdoor Business and the iHeart Business, the allocation
of such Environmental Liabilities between the iHeart Group and the Outdoor Group
will reflect the allocation of costs that had been allocated between the iHeart
Group and the Outdoor Group on each Group’s respective books and records with
respect to the applicable facility at the time such Environmental Liability
occurred, other than any such Environmental Liabilities relating to or arising
out of the iHeart Group’s gross negligence or willful misconduct (which shall be
borne by the iHeart Group to the extent such Environmental Liabilities arise
from such gross negligence or willful misconduct).

“iHeart Name and iHeart Marks” means the names, marks, trade dress, logos,
monograms, Domain Names and other source or business identifiers of any member
of either Group using or containing “iHeart” (in block letters or otherwise),
“iHeart” either alone or in combination with other words or elements, and all
names, Marks, trade dress, logos, monograms, Domain Names and other source or
business identifiers confusingly similar to or embodying any of the foregoing
either alone or in combination with other words or elements, together with the
goodwill associated with any of the foregoing.

“iHeart Note” means that certain revolving promissory note, dated as of
November 10, 2005, payable by IHC to CCOH, in the original principal amount of
$1,000,000,000, as amended through the date hereof.

“iHeart NQDC Plan” shall have the meaning set forth in Section 2.16(f).

“iHeart Plan” means any benefit or compensation plan, program, policy, agreement
or arrangement sponsored, maintained, contributed to, or required to be
contributed to by any member of the iHeart Group, other than any Outdoor Group
Plan.

“iHeart Territory” means each and every country, province, state, city, or other
political subdivision of the world in which any member of the iHeart Group
conducts the iHeart Business as of the Closing.

“IHM” shall have the meaning set forth in the Preamble.

“IHM Accounts” shall have the meaning set forth in Section 2.11(a).

“IHM Indemnitees” shall have the meaning set forth in Section 5.2.

“IHM Intellectual Property” means (a) the iHeart Name and iHeart Marks, and
(b) all other Intellectual Property (excluding Outdoor Intellectual Property)
that, as of the Closing Date, is owned or purported to be owned by or licensed
by a Third Party to any member of either Group.

“IHM Software” means all Software that, as of the Closing Date, is owned or
purported to be owned by or licensed by a Third Party to any member of either
Group, other than the Outdoor Software.

“Indemnifying Party” shall have the meaning set forth in Section 5.4(a).

“Indemnitee” shall have the meaning set forth in Section 5.4(a).

“Indemnity Payment” shall have the meaning set forth in Section 5.4(a).

“Insurance Policy” means any insurance policy or other contract of insurance.

 

8



--------------------------------------------------------------------------------

“Insurance Proceeds” means those monies (a) received by an insured from an
insurance carrier or (b) paid by an insurance carrier on behalf of the insured,
in any such case net of any applicable premium adjustments (including reserves
and retrospective premium adjustments) and net of any costs or expenses incurred
by such insured in the collection thereof.

“Intellectual Property” means all of the following whether arising under the
Laws of the United States or of any other foreign or multinational jurisdiction:
(a) Patents; (b) Marks; (c) Domain Names; (d) Copyrights; (e) Trade Secrets and
rights in respect thereof; and (f) any other intellectual property rights
arising from or in respect of any technology or Software.

“Intercompany Accounts” means, other than the Intercompany Notes, the aggregate
amount owed by any member of the iHeart Group to the Outdoor Group, or the
aggregate amount owed by any member of the Outdoor Group to the iHeart Group, in
each case, in respect of the CCOH Corporate Services Agreement or the CCOH
License Agreement.

“Intercompany Notes” means the iHeart Note and CCOH Note.

“Law” means any federal, state, provincial, local or foreign law (statutory,
common or otherwise), constitution, convention, code, ordinance, rule,
regulation, treaty (including any income tax treaty), Order, license, permit,
authorization, Approval, consent or other requirement, in each case, enacted,
promulgated, issued or entered by a Governmental Authority.

“Liabilities” means any and all debts, liabilities, guarantees, assurances,
commitments, Losses and obligations, whether fixed, absolute or contingent,
matured or unmatured, accrued or not accrued, asserted or unasserted, liquidated
or unliquidated, foreseen or unforeseen, known or unknown, reserved or
unreserved, or determined or determinable, whenever or however arising and
whether or not the same would be required by GAAP to be reflected in financial
statements or disclosed in the notes thereto, including those debts,
liabilities, guarantees, assurances, commitments, Losses and obligations arising
under any Law, Action, Order, contract (including this Agreement), agreement or
undertaking.

“Licensed IHM IP” means all IHM Intellectual Property (other than the iHeart
Name and iHeart Marks) that as of the date hereof is used or held for use in the
conduct or operation of the Outdoor Business and that does not constitute
Outdoor Intellectual Property; provided, however, that Licensed IHM IP shall not
include any Intellectual Property licensed by a Third Party to any member of
either Group to the extent sublicensing pursuant to the applicable agreement
with the applicable Third Party (i) is not permitted without an Approval or
(ii) would result in a loss of any rights under the applicable agreement with
such Third Party.

“Licensed IHM Software” means all IHM Software that as of the date hereof is
used or held for use in the conduct or operation of the Outdoor Business and
that does not constitute Outdoor Software; provided, however, that Licensed IHM
Software shall not include any Software licensed by a Third Party to any member
of either Group to the extent sublicensing pursuant to the applicable agreement
with the applicable Third Party (i) is not permitted without an Approval or
(ii) would result in a loss of any rights under the applicable agreement with
such Third Party.

“Licensed Outdoor IP” means all Outdoor Intellectual Property (other than the
Outdoor Name and Marks) that as of the date hereof is used or held for use in
the conduct or operation of the iHeart Business and that does not constitute IHM
Intellectual Property; provided, however, that Licensed Outdoor IP shall not
include any Intellectual Property licensed by a Third Party to any member of
either Group to the extent sublicensing pursuant to the applicable agreement
with the applicable Third Party (i) is not permitted without an Approval or
(ii) would result in a loss of any rights under the applicable agreement with
such Third Party.

“Licensed Outdoor Software” means all Outdoor Software that as of the date
hereof is used or held for use in the conduct or operation of the iHeart
Business and that does not constitute IHM Software; provided, however,

 

9



--------------------------------------------------------------------------------

that Licensed Outdoor Software shall not include any Software licensed by a
Third Party to any member of either Group to the extent sublicensing pursuant to
the applicable agreement with the applicable Third Party (i) is not permitted
without an Approval or (ii) would result in a loss of any rights under the
applicable agreement with such Third Party.

“linked” shall have the meaning set forth in Section 2.11(a).

“Losses” means any and all out-of-pocket costs, damages, losses, fines,
penalties, Liabilities and expenses incurred or suffered by a Person.

“Marks” means any trademarks, service marks, trade names, service names, trade
dress, logos and other source or business identifiers, including all goodwill
associated with any of the foregoing and any and all common law rights in and to
any of the foregoing, registrations and applications for registration of any of
the foregoing, all rights in and to any of the foregoing provided by
international treaties or conventions, and all reissues, extensions and renewals
of any of the foregoing.

“Merger” shall have the meaning set forth in Section 2.3.

“Merger Agreement” shall have the meaning set forth in Section 2.3.

“New CCOH” shall have the meaning set forth in the Preamble.

“New CCOH Bylaws” shall have the meaning set forth in Section 2.7(i).

“New CCOH Certificate of Incorporation” shall have the meaning set forth in
Section 2.7(i).

“New Tax Matters Agreement” shall have the meaning set forth in Section 2.7(f).

“Non-Compete Period” means the period beginning on the Closing Date and ending
on the earlier of (i) two (2) year following the Closing Date, (ii) the last day
on which services are provided under the Transition Services Agreement and
(iii) the consummation of a Change of Control of either IHM or New CCOH
(regardless to whom the Non-Compete Period applies); provided, that if the
consummation of a Change of Control of IHM or New CCOH occurs within the first
year following the Closing Date, then the Non-Compete Period shall end on the
one (1) year anniversary of the Closing Date.

“NYSE” means The New York Stock Exchange.

“Order” means any order, writ, judgment, injunction, decree, stipulation,
determination or award entered by or with any Governmental Authority.

“Outdoor 401(k) Plan” shall have the meaning set forth in Section 2.16(e).

“Outdoor Accounts” shall have the meaning set forth in Section 2.11(a).

“Outdoor Assets” means (without duplication):

 

  (a)

all Assets (other than Intellectual Property or rights therein) owned by any
member of either Group as of the date hereof that are primarily related to or
primarily used or held for use in connection with the Outdoor Business, other
than Assets primarily related to the Radio Business and those Assets set forth
on Schedule 1.1C;

 

  (b)

all Assets owned by any member of the Outdoor Group as of the date hereof that
relate to or are used or held for use in the Outdoor Business, other than those
Assets set forth on Schedule 1.1C;

 

10



--------------------------------------------------------------------------------

  (c)

all Assets owned by any member of either Group to the extent reflected as being
assets of the Outdoor Group in the most recently publicly-filed financial
statements of CCOH;

 

  (d)

the Outdoor Intellectual Property and Outdoor Software;

 

  (e)

all rights and benefits of any member of the Outdoor Group under this Agreement
or any Ancillary Agreement;

 

  (f)

the Assets listed on Schedule 1.1D;

 

  (g)

the Assigned Insurance Policies; and

 

  (h)

the sponsorship of and the assets maintained pursuant to or in connection with
the Outdoor Group Plans.

“Outdoor Business” means the business currently conducted and currently
contemplated to be conducted by any member of the Outdoor Group, after giving
effect to the transactions contemplated by the Restructuring Transactions
Memorandum.

“Outdoor Business Employee” shall have the meaning set forth in Section 2.16(a).

“Outdoor Competing Business” means, to the extent competitive with the Outdoor
Business as of the Closing Date, (i) engaging in the ownership, leasing,
management, commercialization or other operation or licensing of billboards,
street furniture displays, airport or other transit displays and other out of
home media visual displays and (ii) selling, leasing or licensing advertising
opportunities on any of the platforms listed in the foregoing clause.

“Outdoor Group” means New CCOH and each Subsidiary of New CCOH (excluding, for
the avoidance of doubt, any member of the iHeart Group) after giving effect to
the transactions contemplated by the Restructuring Transactions Memorandum.

“Outdoor Group Plan” means any benefit or compensation plan, program, policy,
agreement or arrangement listed on Schedule 1.1E.

“Outdoor Indemnitees” shall have the meaning set forth in Section 5.3.

“Outdoor Insurance Policies” shall have the meaning set forth in
Section 2.12(d).

“Outdoor Intellectual Property” means (i) all of the Intellectual Property owned
or purported to be owned by, licensed by a Third Party to or otherwise used or
held for use by any member of either Group as of the date hereof that is
primarily related to or primarily used or held for use by in the conduct or
operation of the Outdoor Business and (ii) the Outdoor Transferred Intellectual
Property.

“Outdoor Liabilities” means (without duplication) the following Liabilities,
whether arising before, on or after the Closing Date:

 

  (a)

Liabilities to the extent relating to, arising out of or resulting primarily
from the operation or ownership of the Outdoor Business;

 

  (b)

any Environmental Liabilities to the extent relating to, arising out of or
resulting from the operation or ownership of the Outdoor Business, as conducted
at any time (including any Liability to the extent relating to, arising out of
or resulting from any act or failure to act by any member of the Outdoor Group
or any of their directors, officers, employees, agents or representatives),
provided that to the extent any Environmental Liabilities relate to any facility
that is shared by the Outdoor Business and the iHeart Business, the allocation
of such Environmental Liabilities between the iHeart Group and the

 

11



--------------------------------------------------------------------------------

  Outdoor Group will reflect the allocation of costs that had been allocated
between the iHeart Group and the Outdoor Group on each Group’s respective books
and records with respect to the applicable facility at the time such
Environmental Liability occurred, other than any such Environmental Liabilities
relating to or arising out of the Outdoor Group’s gross negligence or willful
misconduct (which shall be borne by the Outdoor Group to the extent such
Environmental Liabilities arise from such gross negligence or willful
misconduct);

 

  (c)

any and all other Liabilities that are expressly contemplated by this Agreement
or any Ancillary Agreement as Liabilities to be retained or assumed by any
member of the Outdoor Group, including all Liabilities arising in connection
with the Assumed Actions;

 

  (d)

all agreements and obligations of any member of the Outdoor Group under this
Agreement or any of the Ancillary Agreements;

 

  (e)

any and all Liabilities to the extent relating to, arising out of or resulting
from any Outdoor Assets (other than Liabilities arising under any Shared
Contracts to the extent such Liabilities relate to the iHeart Business, subject
to Section 2.9), in any such case, whether arising before, on or after the
Closing Date;

 

  (f)

all Liabilities under any “bulk-sale” or “bulk-transfer” Laws of any
jurisdiction that may be applicable with respect to the transfer or sale of any
or all of the Outdoor Assets to any member of the Outdoor Group;

 

  (g)

all Liabilities relating to all accrued but unused paid time off credited to any
Transferred Employee as of his or her Employee Transfer Date, except any such
liability that would result in a duplication of charges under the CCOH Corporate
Services Agreement;

 

  (h)

the Assigned Insurance Policies; and

 

  (i)

the sponsorship of and all Liabilities at any time arising under, pursuant to or
in connection with any Outdoor Group Plan.

“Outdoor Name and Marks” means the Marks set forth on Schedule 1.1F, together
with the goodwill associated with any of the foregoing.

“Outdoor NQDC Plan” shall have the meaning set forth in Section 2.16(f).

“Outdoor Software” means (i) all Software owned or purported to be owned by,
licensed by a Third Party to, or otherwise used or held for use by any member of
either Group as of the date hereof that is primarily related to or primarily
used or held for use in the conduct or operation of the Outdoor Business and
(ii) the Outdoor Transferred Software.

“Outdoor Territory” means each and every country, province, state, city, or
other political subdivision of the world in which any member of the Outdoor
Group conducts the Outdoor Competing Business as of the Closing Date.

“Outdoor Transferred Intellectual Property” means (i) the Intellectual Property
described on Schedule 1.1G and (ii) the Outdoor Name and Marks.

“Outdoor Transferred Software” means the Software set forth on Schedule 1.1H.

“Party” shall have the meaning set forth in the Preamble.

“Patents” means any patents, patent applications (including patents issued
thereon) and statutory invention registrations, including reissues, divisions,
continuations, continuations in part, substitutions, renewals, extensions and
reexaminations of any of the foregoing, and all rights in any of the foregoing
provided by international treaties or conventions;

 

12



--------------------------------------------------------------------------------

“Person” means an individual, a general or limited partnership, a corporation, a
trust, a joint venture, an unincorporated organization, a limited liability
entity, any other entity and any Governmental Authority.

“Plan of Reorganization” shall have the meaning set forth in the Recitals.

“Pre-Closing Claims” means any and all Actions and Liabilities whatsoever,
whether at Law or in equity (including any right of contribution or any right
pursuant to any Environmental Law), whether arising under any contract or
agreement, by operation of law or otherwise, existing or arising from any acts
or events occurring or failing to occur or alleged to have occurred or to have
failed to occur or any conditions existing or alleged to have existed in each
case on or before the Closing, including with respect to the transactions
contemplated by the Restructuring Transactions Memorandum and any Taxes arising
therefrom (except as expressly set forth in the Restructuring Transactions
Memorandum or any other Ancillary Agreement), but other than claims for breach
of this Agreement or any Ancillary Agreement.

“Privilege” and “Privileges” mean, individually or collectively, as applicable,
the attorney-client privilege, the attorney work product doctrine, the joint
defense privilege, the common interest doctrine and/or any other basis on which
any member of either Group would be entitled to assert or have a privilege,
immunity or protection.

“Privileged Information” means any document or information, regardless of form
or format, as to which any member of either Group would be entitled to assert or
have a Privilege, including any communications by or to attorneys, memoranda and
other materials prepared by attorneys or under their direction.

“Radio Business” means the broadcast radio, digital online and mobile platforms
and products, program syndication, entertainment, traffic and weather data
distribution and music research services businesses of IHM and its Subsidiaries
as of the date hereof and as of immediately prior to the Closing.

“Radio Newco” means iHeart Operations, Inc., a Delaware corporation formed in
connection with the Restructuring Transactions Memorandum for the purpose of
owning the Radio Business.

“Release” means any release, spill, emission, discharge, leaking, pumping,
pouring, dumping, injection, deposit, disposal, dispersal, leaching or migration
of Hazardous Materials into the environment (including ambient air, surface
water, groundwater and surface or subsurface strata).

“Representatives” means, with respect to any Person, any of such Person’s
directors, officers, employees, agents, consultants, advisors, accountants,
attorneys or other representatives.

“Restructuring Support Agreement” means that certain Restructuring Support
Agreement, dated as of March 16, 2018, by and among the Company Parties, the
Consenting Creditors and the Consenting Sponsors (in each case, as defined
therein).

“Restructuring Transactions Memorandum” means the memorandum attached as Exhibit
A setting forth the restructuring steps to be taken prior to the Closing Date
and the sequence thereof.

“Revenue Producing Contract” means any legally binding contract or agreement
under which the Outdoor Groups generates revenue with respect to which the
execution, delivery or performance of this Agreement, including the consummation
of the Separation or any of the other Transactions, in each case, with or
without notice or lapse of time or both: (x) would constitute or result in a
default, breach or violation thereof; (y) would give rise to the right to
modify, terminate or accelerate or cause the modification, termination or
acceleration of, any right (including any right to payment or termination) or
obligation thereunder; or (z) would require any authorization, consent,
Approval, exemption or other action by or notice, or filing with, any Person
(collectively, a “CoC Trigger”), and which contract or agreement is terminated,
amended or otherwise modified within twelve (12) months following the Closing
Date as a direct result of such CoC Trigger (and for which there would be no
right to terminate, amend or otherwise modify but for such CoC Trigger).

 

13



--------------------------------------------------------------------------------

“Revolving Loan Agreement” shall have the meaning set forth in Section 2.7(h).

“Separation” means the transfer of the capital stock of New CCOH to be owned by
IHC following the consummation of the Merger pursuant to the Merger Agreement to
the Holders of Term Loan Credit Agreement Claims and Holders of PGN Claims (each
as defined in the Plan of Reorganization) pursuant to and in accordance with the
Plan of Reorganization, together with all steps, actions and transactions
contemplated by the Restructuring Transactions Memorandum involving any member
of the Outdoor Group.

“Shared Contract” means any contract or agreement listed on Schedule 1.1I.

“Software” means any and all: (a) computer programs, including any and all
software implementation of algorithms, models and methodologies, whether in
source code, object code, human readable form or other form; (b) databases and
compilations, including any and all data and collections of data, whether
machine-readable or otherwise; (c) descriptions, flow charts and other work
products used to design, plan, organize and develop any of the foregoing,
screens, user interfaces, report formats, firmware, development tools,
templates, menus, buttons and icons; and (d) documentation, including user
manuals and other training documentation, relating to any of the foregoing.

“Subsidiary” means, with respect to any Person, any other legal entity of which
such Person either directly or indirectly: (a) beneficially owns more than 50%
of (i) the total combined voting power of all classes of voting securities of
such entity, (ii) the total combined equity interests or (iii) the capital or
profit interests; or (b) otherwise has the power to vote sufficient securities
to elect a majority of the board of directors or similar governing body.

“Surety Bonds” means those certain surety bonds listed on Schedule 1.1J.

“Tax Benefit” means any decrease in Tax payments actually required to be made to
a Governmental Authority (or any increase in any refund otherwise receivable
from any Governmental Authority), including any decrease in Tax payments (or
increase in any refund) that actually results from an increase in Tax
attributes.

“Tax Return” shall have the meaning set forth in the form of the New Tax Matters
Agreement.

“Taxes” shall have the meaning set forth in the form of the New Tax Matters
Agreement.

“Third Party” means Person who is not a member of the iHeart Group or the
Outdoor Group.

“Third-Party Claim” shall have the meaning set forth in Section 5.5(a).

“Trade Secrets” means any confidential and proprietary information, including
trade secrets.

“Transactions” shall mean the transactions contemplated under this Agreement and
any Ancillary Agreement, including the Separation and Merger.

“Transfer Documents” means each document deemed a “Transfer Document” pursuant
to Section 2.4 or Section 2.5.

“Transferred Employee” shall have the meaning set forth in Section 2.16(a).

“Transition Services Agreement” shall have the meaning set forth in
Section 2.7(e).

 

14



--------------------------------------------------------------------------------

ARTICLE II

THE SEPARATION

Section 2.1 Restructuring Steps. The Parties shall use commercially reasonable
efforts to consummate all transactions contemplated by, and in the order, time
and manner specified in, the Restructuring Transactions Memorandum, including as
further set forth in (and in accordance with) this Agreement.

Section 2.2 NYSE Listing. On or prior to the Closing Date, IHM shall use its
commercially reasonable efforts to cause the shares of New CCOH common stock to
be issued in the Merger and the shares of New CCOH common stock to be
distributed to creditors of IHM to be listed on the NYSE or other nationally
recognized exchange, subject to official notice of issuance.

Section 2.3 Merger Agreement. Promptly after the date hereof, CCH and CCOH shall
enter into an agreement and plan of merger, substantially in the form attached
hereto as Exhibit B (the “Merger Agreement”), pursuant to which, subject to the
terms and conditions thereof, CCOH shall merge with and into CCH, with CCH being
the surviving corporation (the “Merger”). CCH and CCOH agree to timely
consummate the Merger in accordance with the Merger Agreement and the
Restructuring Transactions Memorandum. Any obligation hereunder of New CCOH
shall be deemed an obligation of CCH and CCOH.

Section 2.4 Transfer of Outdoor Assets and iHeart Assets.

(a) Subject to the satisfaction or waiver of each of the conditions to Closing
set forth in Section 4.2, on the Closing Date, unless otherwise provided in this
Agreement or in any Ancillary Agreement, in accordance with the Restructuring
Transactions Memorandum and to the extent not previously effected prior to the
Closing Date:

(i) IHM and IHC shall cause each relevant member of the iHeart Group to assign,
transfer, convey and deliver to IHC, and IHC shall transfer (whether on account
of a contribution, in satisfaction of any claim, in exchange for other property,
or otherwise, as reasonably determined by the parties and in accordance with the
Plan of Reorganization) to CCH (or to such other member of the Outdoor Group
designated in writing by CCOH not less than five (5) Business Days prior to
Closing) and CCH shall accept (or cause to be accepted) any and all direct or
indirect right, title and interest in and to any Outdoor Assets owned by the
iHeart Group (including, for the avoidance of doubt, any and all Outdoor
Intellectual Property and any and all Outdoor Software, in each case, that are
owned by a member of the iHeart Group), but excluding the Excluded Assets; and

(ii) CCH and CCOH shall, and shall cause each relevant member of the Outdoor
Group to transfer (whether on account of a distribution, in satisfaction of any
claim, in exchange for other property, or otherwise, as reasonably determined by
the parties and in accordance with the Plan of Reorganization) to IHM (or to
such other member of the iHeart Group designated in writing by IHM not less than
five (5) Business Days prior to Closing), and such member of the iHeart Group
shall accept, any and all direct or indirect right, title and interest in and to
all of the iHeart Assets owned by the Outdoor Group, but excluding the Excluded
Assets.

(b) In furtherance of the consummation of the above Transactions:

(i) IHM and IHC shall, and shall cause the relevant members of the iHeart Group
to, execute and deliver such transfer agreements, bills of sale, deeds, stock
powers, certificates of title, assignments of contracts and other instruments of
transfer, conveyance and assignment as and to the extent necessary to evidence
the transfer, conveyance and assignment of all of the iHeart Group’s right,
title and interest in and to the Outdoor Assets to the relevant member of the
Outdoor Group; and

(ii) CCH and CCOH shall, and shall cause the relevant members of the Outdoor
Group to, execute and deliver such transfer agreements, bills of sale, deeds,
stock powers, certificates of title, assignments of

 

15



--------------------------------------------------------------------------------

contracts and other instruments of transfer, conveyance and assignment as and to
the extent necessary to evidence the transfer, conveyance and assignment of all
of the Outdoor Group’s right, title and interest in and to the iHeart Assets to
the relevant member of the iHeart Group.

All of the documents contemplated by this Section 2.4(b) shall be deemed
“Transfer Documents” for purposes of this Agreement.

(c) If any Outdoor Assets have not been transferred to the appropriate member of
the Outdoor Group on or prior to the Closing Date (including any Outdoor Assets
owned by or in the possession of any member of the iHeart Group that are
discovered after the Closing Date), after the Closing IHM shall, and shall cause
such member of the iHeart Group holding such Asset to (i) hold such Outdoor
Asset in trust for the use and benefit of the member of the Outdoor Group
entitled thereto (at the expense of the member of the Outdoor Group entitled
thereto) and the applicable members of the iHeart Group and Outdoor Group shall
enter into arrangements, including subcontracting, sublicensing, subleasing,
back-to-back agreement, or other similar arrangement, to convey the economic
rights and obligations relating to such Outdoor Assets to the Outdoor Group,
(ii) if such Outdoor Asset is a contract with a third party, without the prior
written consent of CCOH (not to be unreasonably withheld, conditioned or
delayed), the iHeart Group shall not terminate (except for the expiration of
such contract in accordance with its terms) or amend, modify or supplement such
contract in any manner materially adverse to the Outdoor Group, and shall
continue to perform the obligations under such contract with a third party in
the ordinary course of business consistent with past practice, and (iii) enter
into appropriate agreements or arrangements to transfer such Outdoor Asset as
soon as reasonably practicable to the relevant member of the Outdoor Group, and
the agreements entered into in connection therewith shall constitute Transfer
Documents.

(d) If any iHeart Assets have not been transferred to the appropriate member of
the iHeart Group on or prior to the Closing Date (including any iHeart Assets
owned by or in the possession of any member of the Outdoor Group that are
discovered after the Closing Date), after the Closing, New CCOH shall, and shall
cause such member of the Outdoor Group holding such Asset to (i) hold such
iHeart Asset in trust for the use and benefit of the member of the iHeart Group
entitled thereto (at the expense of the member of the iHeart Group entitled
thereto) and the applicable members of the iHeart Group and Outdoor Group shall
enter into arrangements, including subcontracting, sublicensing, subleasing,
back-to-back agreement, or other similar arrangement, to convey the economic
rights and obligations relating to such iHeart Assets to the iHeart Group,
(ii) if such iHeart Asset is a contract with a third party, without the prior
written consent of IHM (not to be unreasonably withheld, conditioned or
delayed), the Outdoor Group shall not terminate (except for the expiration of
such contract in accordance with its terms) or amend, modify or supplement such
contract in any manner materially adverse to the iHeart Group, and shall
continue to perform the obligations under such contract with a third party in
the ordinary course of business consistent with past practice, and (iii) enter
into appropriate agreements or arrangements to transfer such iHeart Asset as
soon as reasonably practicable to the relevant member of the iHeart Group, and
the agreements entered into in connection therewith shall constitute Transfer
Documents.

(e) CCH and CCOH hereby waive compliance by the members of the iHeart Group with
the requirements and provisions of any “bulk-sale” or “bulk-transfer” Laws of
any jurisdiction that may otherwise be applicable with respect to the transfer
or sale of any or all of the Outdoor Assets to any member of the Outdoor Group.

(f) IHM and IHC hereby waive compliance by each and every member of the Outdoor
Group with the requirements and provisions of any “bulk-sale” or “bulk-transfer”
Laws of any jurisdiction that may otherwise be applicable with respect to the
transfer or sale of any or all of the iHeart Assets to any member of the iHeart
Group.

(g) Pursuant to Article IV.T of the Plan of Reorganization, to the fullest
extent permitted by section 1146 of chapter 11 of title 11 of the United States
Code, any transfers of property pursuant to, in

 

16



--------------------------------------------------------------------------------

contemplation of, or in connection with the Separation, the Restructuring
Transactions Memorandum, or the Plan of Reorganization shall not be subject to
any stamp tax, document recording tax, conveyance fee, intangibles, mortgage
tax, real estate transfer tax, mortgage recording tax, sales or use tax, Uniform
Commercial Code filing or recording fee, regulatory filing or recording fee, or
other similar governmental assessment.

(h) The parties acknowledge that certain tangible and co-mingled iHeart Assets
and Outdoor Assets are held in storage with Iron Mountain pursuant to one or
more contracts with, or otherwise on behalf of, one or more members of the
iHeart Group (the “iHeart Iron Mountain Contract”). The parties agree that,
solely as a matter of convenience, IHM shall retain custody over (and shall have
no obligation to deliver to the Outdoor Group) the tangible Outdoor Assets in
storage with Iron Mountain (or any successor thereto); provided, that for the
avoidance of doubt, all such Outdoor Assets shall continue to be the property of
the Outdoor Group notwithstanding such storage pursuant to the iHeart Iron
Mountain Contract and the Outdoor Group shall be granted access to such Outdoor
Assets in accordance with the terms of Article VI.

Section 2.5 Assumption of Outdoor Liabilities and iHeart Liabilities.

(a) Subject to the satisfaction or waiver of each of the conditions to Closing
set forth in Section 4.2, on the Closing Date, unless otherwise provided in this
Agreement or in any Ancillary Agreement, in accordance with the Restructuring
Transactions Memorandum and the Plan of Reorganization, as applicable to the
extent not previously effected prior to the Closing Date:

(i) IHM and IHC shall, and cause each relevant member of the iHeart Group to, as
applicable, accept, assume, and agree to perform, discharge and fulfill all
iHeart Liabilities; and

(ii) CCH and CCOH shall, and shall cause each relevant member of the Outdoor
Group to accept, assume, and agree to perform, discharge and fulfill all Outdoor
Liabilities.

(b) In furtherance of the consummation of the above Transactions:

(i) IHM and IHC shall, and shall cause the other members of the iHeart Group to,
execute and deliver such assumptions of contracts and other instruments of
assumption as and to the extent necessary to evidence the valid and effective
assumption of such iHeart Liability by the relevant members of the iHeart Group;
and

(ii) CCH and CCOH shall, and shall cause the other members of the Outdoor Group
to, execute and deliver such assumptions of contracts and other instruments of
assumption as and to the extent necessary to evidence the valid and effective
assumption of such Outdoor Liability by the relevant members of the Outdoor
Group.

All of the documents contemplated by this Section 2.5 shall be deemed “Transfer
Documents” for purposes of this Agreement.

(c) If any Outdoor Liabilities have not been assigned to the appropriate member
of the Outdoor Group on or prior to the Closing Date (including any Outdoor
Liabilities owned by or in the possession of any member of the iHeart Group that
are discovered after the Closing Date), after the Closing (i) the member of the
iHeart Group retaining such Outdoor Liabilities shall retain such Outdoor
Liabilities for the account of the member of the Outdoor Group liable thereto
(at the expense of the member of the Outdoor Group liable thereto) and the
applicable members of the iHeart Group and Outdoor Group shall enter into
arrangements, including subcontracting, sublicensing, subleasing, back-to-back
agreement, or other similar arrangement, to convey the obligations relating to
such Outdoor Liabilities to the Outdoor Group and (ii) CCH shall, and shall
cause such member of the Outdoor Group to enter into appropriate agreements or
arrangements to assume such Liabilities as soon as reasonably practicable from
the relevant member of the iHeart Group, and the agreements entered into in
connection therewith shall constitute Transfer Documents.

 

17



--------------------------------------------------------------------------------

(d) If any iHeart Liabilities have not been assigned to the appropriate member
of the iHeart Group on or prior to the Closing Date (including any iHeart
Liabilities owned by or in the possession of any member of the Outdoor Group
that are discovered after the Closing Date), after the Closing (i) the member of
the Outdoor Group retaining such iHeart Liabilities shall retain such iHeart
Liabilities for the account of the member of the iHeart Group liable thereto (at
the expense of the member of the iHeart Group liable thereto) and the applicable
members of the iHeart Group and Outdoor Group shall enter into arrangements,
including subcontracting, sublicensing, subleasing, back-to-back agreement, or
other similar arrangement, to convey the obligations relating to such iHeart
Liabilities to the iHeart Group and (ii) IHM shall, and shall cause such member
of the iHeart Group to enter into appropriate agreements or arrangements to
assume such Liabilities as soon as reasonably practicable from the relevant
member of the Outdoor Group, and the agreements entered into in connection
therewith shall constitute Transfer Documents.

Section 2.6 Approvals; Novation of Liabilities.

(a) In furtherance of the transactions contemplated in Section 2.4 and
Section 2.5, subject to Section 2.10(a), each of IHM, on the one hand, and CCH
and CCOH, on the other hand, at the request of the other, shall, if reasonably
practicable, use commercially reasonable efforts to obtain, or to cause to be
obtained, any Approval required to novate or assign all obligations under
agreements, leases, licenses and other Assets or Liabilities of any nature
whatsoever that constitute Outdoor Assets or Outdoor Liabilities, or to obtain
in writing the unconditional release of all members of the iHeart Group party to
such arrangements, so that, in any such case, the members of the Outdoor Group
shall be solely responsible for the Outdoor Liabilities.

(b) In furtherance of the transactions contemplated in Section 2.4 and
Section 2.5, subject to Section 2.10(a), each of IHM, on the one hand, and CCH
and CCOH, on the other hand, at the request of the other, shall, if reasonably
practicable, use commercially reasonable efforts to obtain, or to cause to be
obtained, any Approval required to novate or assign all obligations under
agreements, leases, licenses and other Assets or Liabilities of any nature
whatsoever that constitute iHeart Assets or iHeart Liabilities, or to obtain in
writing the unconditional release of all members of the Outdoor Group party to
such arrangements, so that, in any such case, the members of the iHeart Group
shall be solely responsible for the iHeart Liabilities.

(c) If and to the extent that the valid, complete and perfected transfer or
assignment of any Outdoor Assets or iHeart Assets, as applicable, or the
assumption of any Outdoor Liabilities or iHeart Liabilities, as applicable,
would be a violation of applicable Law or require any Approval that has not been
made or obtained at or prior to the Closing, then, unless the Parties shall
mutually otherwise determine, the transfer or assignment of any Outdoor Assets
or iHeart Assets, as applicable, or the assumption of any Outdoor Liabilities or
iHeart Liabilities, as applicable, shall be automatically deemed deferred and
any such purported transfer, assignment or assumption shall be null and void
until such time as all legal impediments are removed or such Approvals have been
obtained or made, at which time, such Asset shall be automatically transferred
and Parties will sign appropriate documentation evidencing the same.
Notwithstanding the foregoing, any such Assets or Liabilities shall continue to
constitute Outdoor Assets or iHeart Assets, as applicable, or Outdoor
Liabilities or iHeart Liabilities, as applicable, for all other purposes of this
Agreement.

Section 2.7 Settlement of Intercompany Notes; Treatment of Intercompany Accounts
and Agreements.

(a) Subject to the satisfaction or waiver of each of the conditions to Closing
set forth in Section 4.2, on the Closing Date, in accordance with the Plan of
Reorganization and the Restructuring Transactions Memorandum:

(i) the iHeart Note, the CCOH License Agreement and any other agreement or
license requiring royalty payments to the iHeart Group by the Outdoor Group for
any Intellectual Property shall be settled, terminated, canceled and
extinguished effective as of December 31, 2018 and be of no further force or
effect as of such date with no further liability to any party thereto, except as
set forth in this Agreement (including clause (ii) below); and

 

18



--------------------------------------------------------------------------------

(ii) IHM, on behalf of itself and the iHeart Group, hereby waives (A) the
set-off value of the Outdoor Name and Marks and Outdoor Transferred Intellectual
Property, and $31,807,423.61, representing the royalties on any Intellectual
Property and any license fees incurred by CCOH (including under the CCOH License
Agreement) from March 14, 2018 through December 31, 2018 and (B) the repayment
of $21,591,486.06 by the Outdoor Group to the iHeart Group, representing the
outstanding balance under the Intercompany Notes as of December 31, 2018 in
favor of the iHeart Group, such that the resulting balance of the Intercompany
Notes as of December 31, 2018 (after giving effect to the waivers pursuant to
this Section 2.7(a)(ii)) shall be $10,215,937.55 payable to CCOH, which IHC
shall pay, or cause to be paid, to CCOH or its designee promptly after the
Effective Date.

(b) In exchange for the transactions contemplated by Section 2.7(a), New CCOH
shall receive (i) the Outdoor Name and Marks in accordance with Section 2.4 and
(ii) reimbursement of the reasonable and documented out-of-pocket costs and
expenses of legal counsel and financial advisors incurred on or prior to the
Closing Date of the CCOH Board or the CCOH Special Committee, in each case, to
the extent incurred in connection with the Separation.

(c) In consideration for the settlement, termination, cancellation and
extinguishment of the iHeart Note, subject to the satisfaction or waiver of each
of the conditions to Closing set forth in Section 4.2, on the Closing Date, CCOH
shall receive cash in an amount equal to $148,980,556.59. CCOH, on the one hand,
and IHC, on the other hand, shall within five (5) Business Days after the
Closing Date pay the other any amount owed to it under the Intercompany Accounts
to the extent incurred on or after January 1, 2019 through the Closing Date
(after giving effect to the termination of the CCOH License Agreement and other
agreements pursuant to Section 2.7(a)(i)). Subject to the satisfaction or waiver
of each of the conditions to Closing set forth in Section 4.2 and after giving
effect to the transactions contemplated by Section 2.7(a), Section 2.7(b) and
this Section 2.7(c), upon the consummation of the Closing, the Intercompany
Accounts and CCOH Note shall be settled, terminated, canceled, extinguished and
be of no further force or effect with no further liability to any party thereto,
except as set forth in this Agreement.

(d) The Parties agree that, upon consummation of the Closing, each of the
following shall be terminated, canceled and be of no further force or effect
(including any provisions that purport to survive termination): (i) all
agreements, arrangements, commitments or understandings, whether or not in
writing, between or among members of the Outdoor Group, on the one hand, and
members of the iHeart Group, on the other hand, relating to the sweep of the
cash balance in CCOH’s concentration account to IHC’s master account, (ii) the
CCOH Master Agreement, (iii) the CCOH Employee Matters Agreement and (iv) the
CCOH Corporate Services Agreement (concurrent with the termination of the CCOH
Corporate Services Agreement the Transition Services Agreement shall become
effective). Each Party shall, at the reasonable request of any other Party,
take, or cause to be taken, such other actions as may be necessary to effect the
foregoing in this Section 2.7. For the avoidance of doubt, the provisions of
this Section 2.7(d) shall not apply to any of the following agreements,
arrangements, commitments or understandings (or to any of the provisions
thereof), which shall remain in force and effect pursuant to their terms:
(i) this Agreement and the Ancillary Agreements (and each other agreement or
instrument expressly contemplated by this Agreement or any Ancillary Agreement
to be entered into by any of the Parties or any of the members of their
respective Groups); (ii) any agreements, arrangements, commitments or
understandings to which any Third Party is a party; (iii) any Shared Contracts,
which will be treated as set forth in Section 2.9; and (iv) any agreements,
arrangements, commitments or understandings listed or described on Schedule
2.7(d)(iv) and any other agreements, arrangements, commitments or understandings
that this Agreement or any Ancillary Agreement expressly contemplates will
survive the Closing Date.

(e) At the Closing, IHM shall enter into, and shall cause IHC and iHeartMedia
Management Services, Inc., a Delaware corporation and Subsidiary of IHM, to
enter into, and CCOH agrees to enter into, the Transition Services Agreement,
substantially in the form attached hereto as Exhibit C, as the same may be
amended from time to time in accordance with its terms (the “Transition Services
Agreement”). Prior to the Effective Date, IHM and CCOH shall cooperate in good
faith to identify a list of employees and contractors

 

19



--------------------------------------------------------------------------------

whose skill set or knowledge base is essential to the provision of certain
services under the Transition Services Agreement, and whose names will be
included in the schedules to the Transition Services Agreement, subject to such
names being mutually acceptable to both IHM and CCOH, and which such employees
and contractors will be considered “dedicated employees” as contemplated by, and
subject to the terms of, Section 5.1 of the Transition Services Agreement.

(f) The Parties agree that, upon consummation of the Closing, the CCOH Tax
Matters Agreement shall be amended and restated in substantially the form
attached hereto as Exhibit D, as the same may be amended from time to time in
accordance with its terms (the “New Tax Matters Agreement”).

(g) The Parties agree that, upon the consummation of the Closing, the EBIT
Program Agreement shall be amended and restated in substantially the form
attached hereto as Exhibit E, as the same may be amended from time to time in
accordance with its terms (the “A&R EBIT Program Agreement”).

(h) At the Closing, IHC will and CCOH will cause Clear Channel Outdoor, LLC to,
enter into the Revolving Loan Agreement, substantially in the form attached
hereto as Exhibit F, as the same may be amended from time to time in accordance
with its terms (the “Revolving Loan Agreement”).

(i) IHM and CCH agree to take all necessary action that may be required in
accordance with the Restructuring Transactions Memorandum to provide for the
adoption by New CCOH of the Amended and Restated Certificate of Incorporation of
New CCOH in substantially the form attached hereto as Exhibit G (the “New CCOH
Certificate of Incorporation”) and the Amended and Restated Bylaws of New CCOH
substantially in the form attached hereto as Exhibit H (the “New CCOH Bylaws”),
and CCH shall file the New CCOH Certificate of Incorporation with the Secretary
of State of the State of Delaware.

Section 2.8 Issuance of Preferred Stock. IHM and CCOH shall each use reasonable
efforts to cooperate with each other to issue preferred stock of New CCOH equal
to $45,000,000 to one or more Third Party purchasers in accordance with the
Restructuring Transactions Memorandum, the proceeds of which shall remain with
New CCOH immediately following the Closing.

Section 2.9 Treatment of Shared Contracts.

(a) Subject to Section 2.10(a), the Parties shall use their commercially
reasonable efforts to separate the Shared Contracts into separate contracts so
that the Outdoor Group will be entitled to the rights and benefits, and shall be
subject to the Liabilities, with respect to or arising from each Shared Contract
to the extent primarily related to the Outdoor Business, and the iHeart Group
will retain the rights and benefits, and shall be subject to the Liabilities,
with respect to or arising from each Shared Contract to the extent primarily
related to the iHeart Business. If an Approval is required to separate a Shared
Contract and such Approval has not been obtained or made or if the separation of
a Shared Contract has not been completed as of the Closing for any other reason,
then, subject to Section 2.10(a), the Parties shall use their commercially
reasonable efforts to develop and implement arrangements (including
subcontracting, sublicensing, subleasing or back-to-back agreement) to pass
along to the Outdoor Group the benefit and the Liabilities of the portion of any
such Shared Contract related to the Outdoor Business and to pass along to the
iHeart Group the benefit and the Liabilities of the portion of the Shared
Contract related to the iHeart Business, as the case may be. With respect to
each Shared Contract, the obligations set forth in this Section 2.9 shall
terminate upon the earlier of (x) the termination or expiration of each such
Shared Contract in accordance with its terms and (y) the second anniversary of
the Closing Date.

(b) Each of IHM and CCH shall, and shall cause the members of its Group to,
(i) treat for all Tax purposes the portion of each Shared Contract inuring to
their respective Businesses as an Asset owned by, and/or Liabilities of, as
applicable, such Group not later than the Closing Date, and (ii) neither report
nor take any Tax position (on a Tax Return or otherwise) inconsistent with such
treatment (unless otherwise required by applicable Law).

 

20



--------------------------------------------------------------------------------

(c) To the extent of any inconsistency with the other sections of this
Agreement, Section 2.9 shall govern the treatment of any Shared Contracts.

Section 2.10 Allocation of Costs for Approvals, Releases and Consents.

(a) Any costs or expenses, contributions of capital or payments of any other
consideration in any form (including providing or maintaining any letter of
credit, guarantee or other financial accommodation) required in order to obtain
any Approval, consent or release (a “COC Cost”) contemplated under
Section 2.6(a), Section 2.6(b) or Section 2.9, and any losses as a result of
failure to obtain thereof or as a result of any amendment, termination or
modification of any contract or agreement as a result of or in connection with
the Transactions shall be borne entirely by CCOH or another member of the
Outdoor Group; provided, that the iHeart Group shall bear one-third (1/3) of any
Eligible Costs in excess of the first $10,000,000 of Eligible Costs (the
“Deductible”) up to the first $35,000,000 of Eligible Costs incurred (such that
the iHeart Group shall not bear in excess of $8,333,333.33 of Eligible Costs) in
accordance with the rest of this Section 2.10.

(b) Promptly following the end of each fiscal quarter following the Effective
Date and prior to IHM satisfying its obligations to reimburse New CCOH for
Eligible Costs in accordance with this Section 2.10, New CCOH shall provide IHM
with a report setting forth the amount of Eligible Costs incurred in such
quarter and the aggregate amount of Eligible Costs incurred following the
Effective Date, together with reasonably detailed documentation sufficient to
evidence the determination and calculation of such Eligible Costs, including a
reconciliation to New CCOH’s publicly filed quarterly financial statements for
such quarter (or the publicly filed audited financial statements in the case of
a fiscal year-end) (each, an “Eligible Costs Statement”). No later than sixty
(60) days after delivery of an Eligible Costs Statement, IHM shall, or shall
cause another member of the iHeart Group to, reimburse the Outdoor Group for the
portion of the Eligible Costs incurred during such quarter that are to be borne
by the iHeart Group pursuant to Section 2.10(a) and that are undisputed (it
being agreed that profits shall only be deemed lost or foregone during a quarter
to the extent the profits would have been generated under the applicable Revenue
Producing Contract during such quarter but for the termination, amendment or
other modification thereof).

(c) To the extent any member of the iHeart Group incurs any COC Costs in excess
of the amount to be borne by the iHeart Group pursuant to Section 2.10(a)
(including as a result of any adjustments made to the financial statements of
the Outdoor Group in connection with its year-end audit), then New CCOH shall,
or shall cause a member of the Outdoor Group to, promptly reimburse the iHeart
Group therefor.

(d) If any member of the Outdoor Group is required to enter into a new contract,
agreement or other arrangement, or modify or amend the existing terms of any
Revenue Producing Contract (prior to the termination, amendment or other
modification thereof) in order to obtain any Approval or release contemplated
under Section 2.6(a) and Section 2.6(b) or to mitigate any losses as a result of
failure to obtain thereof or as a result of any action as a result of or in
connection with the Separation, then CCOH hereby agrees it shall, and shall
cause the applicable members of the Outdoor Group to, keep IHM and the
applicable members of the iHeart Group reasonably apprised of the status of any
negotiations or discussions with Third Parties in connection therewith. After
the Deductible has been exhausted, New CCOH shall not, and shall cause each
other member of the Outdoor Group not to, execute or enter into any agreement,
amendment or other modification or consummate any transaction with respect to
any contract or agreement for which IHM may be liable for any Eligible Costs
without IHM’s prior written consent (which shall not be unreasonably withheld,
conditioned or delayed).

Section 2.11 Bank Accounts; Cash Balances.

(a) Subject to the satisfaction or waiver of each of the conditions to Closing
set forth in Section 4.2, at the Closing, each of IHM, CCOH and CCH agrees to
take, or cause the members of their respective Groups to take all actions
necessary to amend all contracts or agreements governing each bank and brokerage
account owned by CCH or any other member of the Outdoor Group (collectively, the
“Outdoor Accounts”) so that such

 

21



--------------------------------------------------------------------------------

Outdoor Accounts, if currently linked (whether by automatic withdrawal,
automatic deposit or any other authorization to transfer funds from or to,
hereinafter “linked”) to any bank or brokerage account owned by IHM or any other
member of the iHeart Group (collectively, the “IHM Accounts”), are de-linked
from the IHM Accounts, in each case effective from and after the Closing Date.

(b) Each of IHM, CCOH and CCH agrees to take, or cause the respective members of
their respective Groups to take, in connection with the Separation, all actions
necessary to amend all contracts or agreements governing the IHM Accounts so
that such IHM Accounts, if currently linked to an Outdoor Account, are de-linked
from the Outdoor Accounts, in each case effective from and after the Closing
Date.

(c) Any outstanding payments initiated by IHM, CCH, or any other member of their
respective Groups prior to any de-linking described in Section 2.11(a) or
Section 2.11(b), as the case may be, shall be honored following such de-linking
by the Person or Group owning the account from which the payment was initiated.

Section 2.12 Insurance Matters.

(a) Prior to Closing, CCOH shall purchase (and IHM shall cooperate with and
assist CCOH in purchasing) a six (6) year directors’ and officers’ liability
tail or run-off insurance coverage extending reporting of claims under the same
policy terms and conditions for acts covered prior to the Closing Date as
currently insured through pre-Closing CCOH-specific Insurance Policies. Such
tail or run-off insurance program shall be maintained and not amended for the
duration of its term.

(b) Except as may otherwise be expressly provided in this Section 2.12, CCOH
does hereby, for itself and each other member of the Outdoor Group, agree that
IHM and the other members of the iHeart Group shall not have any Liability
whatsoever as a result of the Insurance Policies and practices of the iHeart
Group in effect at any time on or before the Closing Date, including as a result
of the level or scope of any such insurance, the creditworthiness of any
insurance carrier, the terms and conditions of any policy and the adequacy or
timeliness of any notice to any insurance carrier with respect to any claim or
potential claim or otherwise.

(c) Other than the Insurance Policies set forth on Schedule Section 2.12(c) (the
“Assigned Insurance Policies”) (which shall be assigned to CCOH in accordance
with Section 2.4 and subject to the terms and conditions set forth in such
Assigned Insurance Policies), the iHeart Group shall continue to own all
Insurance Policies and insurance programs currently under the name of IHM or its
predecessor (including primary and excess general liability, executive
liability, automobile, workers’ compensation, cyber liability, media
professional liability, fiduciary liability, property damage and business
interruption, and crime Insurance Policies) in effect on or before the Closing
Date (collectively, the “iHeart Insurance Policies”). Subject to the provisions
of this Agreement, the members of the iHeart Group shall retain all of their
respective rights, benefits and privileges, if any, under the iHeart Insurance
Policies.

(d) CCOH agrees to establish and maintain (and IHM shall cooperate with and
assist CCOH in establishing and maintaining) separate annual Insurance Policies
and insurance programs (including, primary and excess general liability,
executive liability, directors & officers liability, automobile, workers’
compensation, cyber liability, media professional liability, fiduciary
liability, property damage and business interruption, crime, surety) for
activities and claims involving any member of the Outdoor Group from and after,
and to be effective no later than, the Closing Date, such that on and for at
least one year after the Closing Date, each member of the Outdoor Group shall
have in effect all Insurance Policies and insurance programs required to comply
with their respective contractual obligations and such other Insurance Policies
as may be reasonably necessary or advisable, and IHM agrees to reasonably
cooperate with CCH and CCOH with respect thereto in good faith (any Insurance
Policies so established or maintained by the Outdoor Group, together with the
Assigned Insurance Policies, the “Outdoor Insurance Policies”). Subject to
compliance with the foregoing, in no event shall any member of the iHeart Group
or any IHM Indemnitee have any Liability or obligation whatsoever to any member
of the Outdoor Group in the event that any Insurance Policy shall be terminated
or otherwise cease to be in effect for any reason,

 

22



--------------------------------------------------------------------------------

shall be unavailable or inadequate to cover any Liability of any member of the
Outdoor Group for any reason, or shall not be renewed or extended beyond its
expiration date. Other than as provided in Section 2.12(e) or the Transition
Services Agreement, subject to the terms and conditions of the Insurance
Policies, from and after the Closing Date, (i) none of New CCOH or any member of
the Outdoor Group shall have any rights to or under any of the iHeart Insurance
Policies (and no member of the iHeart Group shall have any obligations or
liabilities to any member of the Outdoor Group with respect thereto) and
(ii) none of IHM or any member of the iHeart Group shall have any rights to or
under any of the Outdoor Insurance Policies (and no member of the Outdoor Group
shall have any obligations or liabilities to any member of the iHeart Group with
respect thereto), in each case, for any period, whether prior to, on or after
the Closing Date. Other than as provided in Section 2.12(e) or the Transition
Services Agreement, the applicable member of the Outdoor Group shall be
responsible for all administrative and financial matters (including payment of
any premiums, retrospectively rated premiums, defense costs, indemnity payments,
deductibles, retentions or uninsured costs or other charges) relating to the
Outdoor Insurance Policies and the applicable member of the iHeart Group shall
be responsible for all administrative and financial matters (including any
premiums, retrospectively rated premiums, defense costs, indemnity payments,
deductibles, retentions or uninsured costs or other charges) relating to the
iHeart Insurance Policies.

(e) From and after the Closing Date, IHM shall, upon New CCOH’s written request,
make claims to an insurer for any Loss, Liability or damage with respect to the
Outdoor Assets or Outdoor Liabilities under the iHeart Insurance Policies,
arising out of insured incidents occurring from the date coverage thereunder
first commenced until the Closing, to the extent the terms and conditions of any
such iHeart Insurance Policy and agreements relating thereto so allow and then
subject to such terms and conditions (“Covered Claims”). Subject to the terms
and conditions of the Insurance Policies, IHM (or the applicable member of the
iHeart Group) shall have the sole right and authority to submit and process
Covered Claims under any iHeart Insurance Policies. Subject to the terms and
conditions of the Insurance Policies, IHM (or the applicable member of the
iHeart Group) shall have sole power and authority to make binding decisions,
determinations, commitments and stipulations on its own behalf and on behalf of
the Outdoor Group with respect to Covered Claims, which decisions,
determinations, commitments and stipulations shall be final and conclusive if
they (i) are reasonably made to maximize the overall economic benefit of the
iHeart Insurance Policies and (ii) do not have a reasonably foreseeable material
detrimental effect on the Outdoor Group. IHM (or the applicable member of the
iHeart Group) shall have no power, in connection with any Covered Claim, to
agree to or impose equitable remedies on New CCOH. New CCOH shall, and shall
cause the applicable member(s) of the Outdoor Group to, cooperate and share such
information with IHM and the other members of the iHeart Group as is reasonably
necessary in order to permit IHM and the other members of the iHeart Group to
manage, defend and conduct Covered Claims. Further, nothing herein shall relieve
or limit the Outdoor Group from cooperating, assisting or defending any Covered
Claim or from complying with the requirements under any iHeart Insurance Policy
with respect to such Covered Claim, including any compliance required under
applicable Law directed to IHM but imposed on the operations of the Outdoor
Group.

(f) With respect to Covered Claims under property damage and business
interruption Insurance Policies: (i) New CCOH shall, or shall cause a member of
the Outdoor Group to, promptly pay all of IHM’s, IHC’s and each member of the
iHeart Group’s out-of-pocket costs and expenses incurred in connection with
pursuing any claim with respect to the Outdoor Assets or Outdoor Liabilities;
(ii) New CCOH shall, or shall cause a member of the Outdoor Group to, be
responsible for any retention thereunder (provided, that in the event claims are
made under any such Insurance Policy both with respect to Outdoor Assets or
Outdoor Liabilities, on the one hand, and with respect to IHM Assets or IHM
Liabilities, on the other hand, which claims are subject to a single retention,
then such retention will be allocated as between the Outdoor Group and the
iHeart Group based on the respective covered Losses claimed by the Outdoor Group
and the iHeart Group as reasonably determined by IHM); and (iii) IHM shall
promptly remit or cause to be remitted to New CCOH any net proceeds actually
received by the iHeart Group from the insurer under the applicable iHeart
Insurance Policy to the extent such amounts received relate to the proportional
covered Loss due to the Outdoor Group as reasonably determined by

 

23



--------------------------------------------------------------------------------

IHM (after deducting, without duplication, the iHeart Group’s out-of-pocket
costs and expenses incurred in connection therewith).

(g) With respect to Covered Claims under workers’ compensation, general
liability and auto liability Insurance Policies: (i) IHM, or the applicable
member of the iHeart Group, shall be responsible for any third party
administrator costs and expenses related thereto; and (ii) IHM, or the
applicable member of the iHeart Group, shall be responsible for any applicable
deductible thereunder.

(h) After the Closing Date, IHM, IHC or any member of the iHeart Group may only
amend, commute, terminate, buy-out or extinguish liability under or otherwise
modify any iHeart Insurance Policies under which New CCOH has rights to assert a
Covered Claim in a manner that would adversely affect in any material respect
any such rights of New CCOH after obtaining the prior written consent of New
CCOH (not to be unreasonably withheld, conditioned or delayed).

(i) This Agreement shall not be considered as an attempted assignment in whole
or in part of any Insurance Policy and shall not be construed to waive any right
or remedy of any member of either Group in respect of any Insurance Policy or
any other contract or policy of insurance.

(j) An insurance carrier that would otherwise be obligated to pay any claim
shall not be relieved of the responsibility with respect thereto or, solely by
virtue of the provisions of this Section 2.12, have any subrogation rights with
respect thereto, it being expressly understood and agreed that no insurance
carrier or any third party shall be entitled to a benefit (i.e., a benefit they
would not be entitled to receive had no Separation occurred or in the absence of
the provisions of this Section 2.12) by virtue of the provisions hereof.

(k) The provisions of this Section 2.12 relate solely to matters involving
Insurance Policies, including property and casualty and liability Insurance
Policies and insurance programs, including, without limitation, primary and
excess general liability, executive liability, automobile, workers’
compensation, property damage and business interruption, cyber liability, media
professional liability, fiduciary liability and crime Insurance Policies and
programs, and shall not be construed to affect any obligation of or impose any
obligation on the parties with respect to any life, health and accident, dental
or medical or any other Insurance Policies applicable to any of the officers,
directors, employees or other representatives of the parties or their respective
Groups.

Section 2.13 Guarantees, Letters of Credit, Surety Bonds and Other Obligations.
In furtherance of, and not in limitation of, the obligations set forth in
Section 2.5:

(a) On or prior to the Closing Date, or as soon as practicable thereafter,
(i) CCH shall (with the reasonable cooperation of the applicable member(s) of
the iHeart Group) use its reasonable best efforts to have any member(s) of the
iHeart Group removed as guarantor of or obligor for any Outdoor Liability, but
excluding those Surety Bonds, guarantees, letters of credit and other
obligations set forth on Schedule 2.13(a) to the extent relating to any Outdoor
Liability; and (ii) IHM shall (with the reasonable cooperation of the applicable
member(s) of the Outdoor Group) use its reasonable best efforts to have any
member(s) of the Outdoor Group removed as guarantor of or obligor for any iHeart
Liability; provided that, in each case of clauses (i) and (ii), if any such
release is not obtained, CCH, on the one hand, and IHM, on the other hand,
shall, and shall cause the applicable members of its Group to, indemnify, defend
and hold harmless each of the other Group’s Indemnitees for any Liability
arising from or relating to the applicable guarantee, Surety Bond, letter of
credit or other obligation, in each case, to the extent relating to any iHeart
Liability or Outdoor Liability, as applicable.

(b) On or prior to the Closing Date, to the extent required to obtain a release
from a guarantee, letter of credit or other obligation of any member of the
other Group, each Party shall, or cause the applicable member(s) of its Group
to, execute substitute documents to effectuate such release at its own cost and
expense.

(c) Notwithstanding anything to the contrary contained herein, the applicable
member(s) of the iHeart Group will remain as guarantor(s) of or obligor(s) for
those guarantees, Surety Bonds, letters of credit and other

 

24



--------------------------------------------------------------------------------

obligations set forth on Schedule 2.13(a) for the period set forth in Schedule
2.13(a). New CCOH hereby agrees not to, and shall cause the applicable members
of the Outdoor Group not to, take any action or inaction that would or would
reasonably be expected to cause any obligations under the guarantees, Surety
Bonds, letters of credit or other obligations set forth on Schedule 2.13(a) to
become due and payable. To the maximum extent not prohibited by applicable Law,
New CCOH hereby agrees to reimburse and indemnify and hold the applicable
members of the iHeart Group, harmless for, from and against any and all costs,
expenses, taxes, Liabilities or related obligations imposed upon such member of
the iHeart Group as a result of or in connection with the members of the iHeart
Group maintaining the guarantees, Surety Bonds, letters of credit or other
obligations set forth on Schedule 2.13(a) following the Closing Date, in each
case, to the extent related to any Outdoor Liability. The remedies provided in
this Section 2.13(a) shall be cumulative and shall not preclude the assertion by
any Party to this Agreement of any other rights or the seeking of any other
remedies against any other Party to this Agreement.

Section 2.14 Litigation.

(a) Management of Assumed Actions. From and after the Closing Date, the Outdoor
Group shall assume and thereafter, except as provided in Article V, direct the
defense or prosecution of the Assumed Actions and be responsible for all
Liabilities that may result from the Assumed Actions and all fees and costs
relating to the defense of the Assumed Actions, including attorneys’ fees and
costs incurred thereafter. CCH agrees that, at all times from and after the
Closing Date, if an Assumed Action is commenced by a Third Party naming both one
or more members of the Outdoor Group and one or more members of the iHeart Group
as defendants thereto, then CCH and CCOH shall use commercially reasonable
efforts to cause such members of the iHeart Group to be removed from such
Action; provided that if CCH is unable to cause such members of the iHeart Group
to be removed from such Action, CCH and IHM shall consult in good faith with
each other with respect to the resolution of such Action.

(b) Management of Excluded Actions. From and after the Closing Date, the iHeart
Group shall assume and thereafter, except as provided in Article V, direct the
defense or prosecution of the Excluded Actions and be responsible for all
Liabilities that may result from the Excluded Actions and all fees and costs
relating to the defense of the Excluded Actions, including attorneys’ fees and
costs incurred thereafter. IHM agrees that, at all times from and after the
Closing Date, if an Excluded Action is commenced by a Third Party naming both
one or more members of the iHeart Group and one or more members of the Outdoor
Group as defendants thereto, then IHM shall use its commercially reasonable
efforts to cause such members of the Outdoor Group to be removed from such
Action; provided that if IHM is unable to cause such members of the Outdoor
Group to be removed from such Action, IHM and CCH shall consult in good faith
with each other with respect to the resolution of such Action.

(c) Settlement of Action. No member of the iHeart Group shall settle any
Excluded Action in which any member of the Outdoor Group is also a party, and no
member of the Outdoor Group shall settle any Assumed Action in which any member
of the iHeart Group is also a party without the prior written consent of the
other Party (not to be unreasonably withheld, conditioned or delayed), except
that if the Party managing the Action is fully indemnifying the other Party,
such managing Party may nevertheless settle such Action without such consent so
long as such settlement or compromise does not (x) result in any non-monetary
remedy or relief being imposed upon any member of the other Party’s Group or
(y) contain or involve an admission or statement providing for or acknowledging
any Liability or criminal wrongdoing on behalf of the other Party’s Group or any
of its Affiliates.

Section 2.15 2020 Notes. Effective immediately upon the Bankruptcy Court’s entry
of a final order confirming the Plan of Reorganization, IHC hereby waives its
right under Section 6.5(c) of the CCOH Master Agreement to consent to CCOH’s and
its Subsidiaries’ ability to replace or refinance the Series A and Series B
Senior Subordinated Notes due 2020 issued by Clear Channel Worldwide Holdings,
Inc.

 

25



--------------------------------------------------------------------------------

Section 2.16 Certain Employee and Employee Benefit Matters.

(a) Transfer of Employees. On or prior to the later of December 1, 2019 or the
Closing Date, New CCOH shall offer employment to those employees of IHM and its
Subsidiaries (as of the date hereof) that it chooses from the list delivered
from IHM to CCOH in connection with the execution of this Agreement (may be
supplemented by IHM in its sole discretion by adding additional employees within
ten (10) Business Days prior to the Closing Date) (the “Outdoor Business
Employees”), with such employment commencing on or after the Closing Date as the
Parties may agree, but in no event later than (i) 30 days following such
employee’s receipt of the offer of employment, and (ii) December 31, 2019;
provided, that, such offers of employment shall be sufficient in number and on
sufficient terms and conditions so as not to reasonably be expected to result in
obligations or Liabilities for the iHeart Group under the Worker Adjustment and
Retraining Notification Act of 1988 or any similar Law; provided, further, that,
with respect to those Outdoor Business Employees specified by the iHeart Group
to be providing services under the Transition Services Agreement and included in
the list to be provided to the Outdoor Group pursuant to the first sentence of
this Section 2.16(a), New CCOH shall offer them employment commencing on the
earlier of (i) the termination of their applicable services under the Transition
Services Agreement as is reasonably requested by IHM and upon New CCOH’s prior
written consent (not to be unreasonably withheld, conditioned or delayed) or
(ii) December 31, 2019. Subject to the preceding sentence, any offer of
employment by New CCOH to such Outdoor Business Employee shall be on initial
terms and conditions of employment that are comparable to the terms and
conditions of employment applicable to such individual in effect immediately
prior to their separation from employment with any member of the iHeart Group.
Each such Outdoor Business Employee who accepts an offer of employment with a
member of the Outdoor Group shall be deemed a “Transferred Employee” for
purposes of this Agreement. For each individual who becomes a Transferred
Employee, the effective date of their employment with New CCOH shall be the date
the individual actually commences employment with New CCOH (any such date being
referred to herein as the “Employee Transfer Date”). Nothing in this Agreement
shall preclude the Outdoor Group from establishing different terms of employment
effective for 2020 or later. After each Employee Transfer Date, New CCOH shall
grant access to, and shall permit the iHeart Group to contact and communicate
with, the Transferred Employees as reasonably requested by the iHeart Group
during normal business hours and in such a manner as to not unreasonably disrupt
the normal operations of New CCOH as reasonably determined by New CCOH, in
connection with certain audit and/or tax matters of the iHeart Group for periods
ending on or prior to the Closing Date for which the applicable Transferred
Employees have knowledge or were responsible during their employment with the
iHeart Group.

(b) Subsequent Employment Offers. With respect to any Outdoor Business Employee
(i) (x) who is not offered employment by New CCOH pursuant to Section 2.16(a) or
(y) who declines an offer of employment by New CCOH, (ii) whose employment is
terminated by the iHeart Group after providing notice to New CCOH of a planned
termination, and (iii) who subsequently applies for or is offered employment by
or provision of services to New CCOH or any member of the Outdoor Group and
actually commences employment or provision of services to any member of the
Outdoor Group (with respect to clause (i)(y), solely if the position such
Subsequent Employment Offer is for a substantially similar position as initially
offered pursuant to Section 2.16(a)) prior to the end of the period during which
that Outdoor Business Employee is entitled to salary continuation or other
severance benefits under an iHeart Plan that is in effect immediately prior to
the Closing Date and which plan has not been amended since the date hereof to
increase the benefits thereunder for such Outdoor Business Employee (a
“Subsequent Employment Offer”), then New CCOH shall, or shall cause the
applicable member of the Outdoor Group to, promptly notify the iHeart Group of
such Subsequent Employment Offer and the position of such employment, then New
CCOH shall assume and be responsible for, reimburse and indemnify the iHeart
Group from any post-termination amounts in respect of salary continuation or
other severance benefits to which that Outdoor Business Employee is entitled
under an iHeart Plan that is in effect immediately prior to the Closing Date and
which plan has not been amended since the date hereof to increase the benefits
thereunder for such Outdoor Business Employee (the “Severance Benefits”) but not
for any other obligation or Liabilities that remain outstanding as of the date
of the Subsequent Employment Offer. If such

 

26



--------------------------------------------------------------------------------

Subsequent Employment Offer is for a position that is materially different than
as initially offered pursuant to Section 2.16(a), then the iHeart Group shall
remain responsible for any Severance Benefits.

(c) Service Credit. New CCOH shall use its commercially reasonable best efforts
to cause the members of the Outdoor Group to recognize all service credited
under an iHeart Plan that is a 401(k) or paid time off plan through the Employee
Transfer Date applicable to each Transferred Employee for purposes of
eligibility to participate, vesting and level of paid time off benefits under
any similar benefit plan, program or arrangement provided for the benefit of the
Transferred Employees after the Closing, but only to the extent that such credit
was provided for the same purpose under the analogous iHeart Plan and if such
credit does not result in the duplication of benefits or compensation for the
same period of service.

(d) Health and Welfare Benefit Plan Matters. In the calendar year in which the
Employee Transfer Date occurs, New CCOH shall use its commercially reasonable
best efforts to and shall cause the Outdoor Group to use its commercially
reasonable best efforts to (i) cause to be waived for the Transferred Employees
(and any of their covered dependents) all pre-existing condition exclusions,
active at work requirements, waiting periods, and any other similar requirements
or limitations under any Outdoor Group Plan providing welfare benefits to the
extent waived or satisfied under any corresponding iHeart Plan as of the
Employee Transfer Date, and (ii) cause any deductible, co-insurance and
out-of-pocket expenses paid by a Transferred Employee (or covered dependent)
under an iHeart Plan providing welfare benefits during the year in which the
Employee Transfer Date occurs to be credited for purposes of satisfying any
deductibles, co-insurance and out-of-pocket expenses under the corresponding
Outdoor Group Plan. The Parties hereto agree to cooperate in good faith and in
compliance with applicable Law (including, the Health Insurance Portability and
Accountability Act of 1996) in connection with the transfer of iHeart Plan
benefits of Transferred Employees to the Outdoor Group.

(e) 401(k) Plan. Effective no later than a commercially reasonable period after
the first Employee Transfer Date that occurs, CCOH shall cause a member of the
Outdoor Group to establish a defined contribution plan that includes a cash or
deferred arrangement intended to be qualified under Section 401(k) of the Code
for the benefit of the Transferred Employees (the “Outdoor 401(k) Plan”) which,
to the extent commercially reasonable and practicable, is substantially similar
to an iHeart Plan that includes a cash or deferred arrangement intended to be
qualified under Section 401(k) of the Code (the “iHeart 401(k) Plan”) including
with respect to the available investments under the Outdoor 401(k) Plan, except
that stock of CCOH or Outdoor Group shall not be required to be included as an
investment option under the Outdoor 401(k) Plan. Before the deadline specified
in the preceding sentence, the iHeart Group will provide the Outdoor Group with
a form of the Outdoor 401(k) Plan that in good faith is reasonably expected to
meet the requirements of this Section 2.16(e) and is reasonably ready for
adoption by the Outdoor Group by the deadline specified in this Section 2.16(e).
The iHeart Group shall cooperate with and assist the Outdoor Group in taking all
reasonably necessary or appropriate actions to implement the Outdoor 401(k) Plan
as required by this Section 2.16(e). As of the Employee Transfer Date, or as
soon as administratively practicable thereafter, IHM, IHC and New CCOH shall
cause to be transferred (in accordance with the requirements of Section 414(l)
of the Code) to the Outdoor 401(k) Plan the aggregate account balances, whether
accrued pre-Closing or post-Closing, under the iHeart 401(k) Plan of the
Transferred Employees who have account balances in the iHeart 401(k) Plan. Such
transfer shall be in cash, or with respect to participant loans, in kind.
Nothing in this Agreement shall preclude the Outdoor 401(k) Plan or any other
compensation plan or arrangement being amended or terminated in 2020 or later,
as determined by the appropriate individual or body within the Outdoor Group.
The Parties acknowledge that actions required to be taken pursuant to this
Agreement may be subject to fiduciary duties or standards of conduct under the
Employee Retirement Income Security Act of 1974, as amended, or other applicable
Law. Neither Party shall be deemed to be in violation of this Agreement if it
fails to comply with any provision of this Agreement based upon its good faith
determination that to do so would violate such a fiduciary duty or standard.

(f) Nonqualified Deferred Compensation Arrangements. Effective no later than a
commercially reasonable period after the first Employee Transfer Date that
occur, CCOH shall cause a member of the Outdoor Group to establish a
nonqualified deferred compensation plan that is compliant with Section 409A of
the Code

 

27



--------------------------------------------------------------------------------

for the benefit of the Transferred Employees (the “Outdoor NQDC Plan”) which, to
the extent commercially reasonable and practicable, is substantially similar to
any iHeart Plan that is also a nonqualified deferred compensation arrangement
intended to be compliant under Section 409A of the Code (the “iHeart NQDC
Plan”), including with respect to the available investments under the Outdoor
409A Plan. Before the deadline specified in the preceding sentence, the iHeart
Group will provide the Outdoor Group with a form of the Outdoor NQDC Plan that
in good faith is reasonably expected to meet the requirements of this
Section 2.16(f), and is reasonably ready for adoption by the Outdoor Group by
the deadline specified in this Section 2.16(f). The iHeart Group shall cooperate
with and assist the Outdoor Group in taking all other reasonably necessary or
appropriate actions to implement the Outdoor NQDC Plan as required by this
Section 2.16(f). As of no later than a commercially reasonable period after the
first Employee Transfer Date that occurs, as applicable, or as soon as
administratively practicable thereafter, IHM, IHC and New CCOH shall cause to be
transferred (in accordance with the requirements of Section 409A of the Code) to
the Outdoor NQDC Plan the aggregate account balances, whether accrued
pre-Closing or post-Closing, under the iHeart NQDC Plan of the Transferred
Employees who have account balances in the iHeart NQDC Plan. Such transfer shall
be in cash. The Parties acknowledge that the actions described in this
Section 2.16(f) shall be fully subject to Section 409A of the Code and the
parties hereto shall cooperate in good faith to comply therewith to seek to
minimize any adverse tax consequences to the relevant Transferred Employees,
including that the Parties shall take any commercially reasonable actions
necessary to avoid the occurrence of a “separation of service” (as defined in
Section 409A of the Code) for any Transferred Employees for purposes of the
iHeart NQDC Plan by reason of the Transactions alone, it being understood that
in no event will any of the Parties hereto reimburse or pay any individual for
any tax or other cost under or related to Section 409A of the Code.

(g) Nothing in this Section 2.16, express or implied, shall: (i) establish,
amend or modify any iHeart Plan, Outdoor Group Plan or any other benefit or
compensation plan, program, policy, contract, agreement or arrangement, or
(ii) confer any benefits, remedies or rights whatsoever, including any third
party beneficiary rights, on any Person other than the Parties.

Section 2.17 IP Licenses.

(a) iHeart IP License. IHM and IHC, on behalf of themselves and the relevant
members of the iHeart Group, hereby grant to New CCOH and each other member of
the Outdoor Group a non-exclusive, royalty-free, fully-paid, perpetual,
irrevocable, non-terminable, worldwide license (or with respect to any
Intellectual Property owned by a Third Party, sublicense) under all Licensed IHM
IP to operate the Outdoor Business (including natural evolutions thereof),
effective as of the Closing Date. The foregoing license shall be sublicensable
and transferable (i) to service providers, consultants, or independent
contractors in connection with the performance of services for the Outdoor Group
in the ordinary course of the Outdoor Business (including natural evolutions
thereof), and (ii) to an acquirer or any of its Affiliates in connection with a
Change of Control.

(b) IHM Software License. IHM and IHC, on behalf of themselves and the relevant
members of the iHeart Group, hereby grant to New CCOH and each other member of
the Outdoor Group a non-exclusive, royalty-free, fully-paid, perpetual,
irrevocable, non-terminable, worldwide license (or with respect to any Software
owned by a Third Party, sublicense) to fully Exploit the Licensed IHM Software
in connection with the operation of the Outdoor Business (including natural
evolutions thereof), effective as of the Closing Date. The foregoing license
shall be sublicensable and transferable (i) to service providers, consultants,
or independent contractors in connection with the performance of services for
the Outdoor Group in the ordinary course of the Outdoor Business (including
natural evolutions thereof), and (ii) to an acquirer or any of its Affiliates in
connection with a Change of Control.

(c) Outdoor IP License. New CCOH, on behalf of itself and the relevant members
of the Outdoor Group, hereby grants to IHM and IHC and each other member of the
iHeart Group a non-exclusive, royalty-free, fully-paid, perpetual, irrevocable,
non-terminable, worldwide license (or with respect to any Intellectual Property
owned by a Third Party, sublicense) under all Licensed Outdoor IP to operate the
iHeart Business (including

 

28



--------------------------------------------------------------------------------

natural evolutions thereof), effective as of the Closing Date. The foregoing
license shall be sublicensable and transferable (i) to service providers,
consultants, or independent contractors in connection with the performance of
services for the iHeart Group in the ordinary course of the iHeart Business
(including natural evolutions thereof), and (ii) to an acquirer or any of its
Affiliates in connection with a Change of Control.

(d) Outdoor Software License. New CCOH, on behalf of itself and the relevant
members of the Outdoor Group, hereby grants to IHM and IHC and each other member
of the iHeart Group a non-exclusive, royalty-free, fully-paid, perpetual,
irrevocable, non-terminable, worldwide license (or with respect to any Software
owned by a Third Party, sublicense) to fully Exploit the Licensed Outdoor
Software in connection with the operation of the iHeart Business (including
natural evolutions thereof), effective as of the Closing Date. The foregoing
license shall be sublicensable and transferable (i) to service providers,
consultants, or independent contractors in connection with the performance of
services for the iHeart Group in the ordinary course of the iHeart Business
(including natural evolutions thereof), and (ii) to an acquirer or any of its
Affiliates in connection with a Change of Control.

(e) Domain License. New CCOH, on behalf of itself and the relevant members of
the Outdoor Group, hereby grants to IHM and IHC and other members of the iHeart
Group a non-exclusive, royalty-free, fully-paid, perpetual, irrevocable,
sublicenseable, non-terminable, worldwide license to access, use, register, and
otherwise make available the “clearchannel.com” domain (including subdomains
thereof and the use of the “CLEAR CHANNEL” trademark in connection therewith) in
connection with internal-use Software (including “OneSpace” Software) of IHM,
IHC and each other member of the iHeart Group, with such Software accessible
solely through the internal networks of such Persons.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Section 3.1 Mutual Representations and Warranties.

Each of IHM and IHC hereby make the following representations and warranties, on
their own behalf and on behalf of the applicable members of the iHeart Group, to
CCH and CCOH, and CCH and CCOH hereby make the following representations and
warranties, on their own behalf and on behalf of the applicable members of the
Outdoor Group, to IHM and IHC, as of the date hereof and as of the Closing:

(a) such Person has all requisite power and authority to execute and deliver
this Agreement and the Ancillary Agreements to which it is or will be a party as
of the Closing and to consummate the Transactions contemplated hereby and
thereby;

(b) the execution and delivery by such Person of this Agreement and the
Ancillary Agreements to which it is or will be a party as of the Closing and the
consummation of the Transactions contemplated hereby and thereby have been duly
authorized by all necessary and proper action on its part;

(c) this Agreement and the Ancillary Agreements to which such Person is or will
be a party as of the Closing has been or will be duly and validly executed and
delivered by it and (assuming that due execution and delivery by the other
parties hereto and thereto) constitutes or will constitute the legal, valid and
binding obligation of such Person, enforceable against it in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar Laws affecting creditors’ rights
generally and subject, as to enforceability, to general principles of equity;
and

(d) the execution and delivery by such Party of this Agreement and the Ancillary
Agreements to which it is or will be a party as of the Closing and the
consummation by such Party of the Transactions contemplated hereby and thereby
do not and will not, as of the Closing conflict with any provision of its
articles or certificate of incorporation, bylaws, certificate of formation,
operating agreement or other organizational documents, as applicable.

 

29



--------------------------------------------------------------------------------

Section 3.2 No Other Representations and Warranties. Except for the
representations and warranties expressly set forth in this Agreement or any
Ancillary Agreement, no member of either the iHeart Group or the Outdoor Group
nor any of their Representatives makes or has made any representation or
warranty of any kind whatsoever, express or implied, to (and each member of the
iHeart Group and the Outdoor Group disclaims reliance on all representations and
warranties of any kind, whatsoever, express or implied, or made by) any member
of the other Group or any other Person with respect to any of the Transactions
or matters contemplated hereby (including with respect to the respective
Business, Assets, Liabilities, condition or prospects (financial or otherwise)
of, or any other matter involving, either Business, or the sufficiency of the
Assets transferred to or owned by the applicable Group, or the title to any such
Assets, or that any requirements of applicable Law are complied with, with
respect to the Separation). No Person has been authorized by any member of
either Group or their respective Affiliates or Representatives to make any
representation or warranty relating to any member of either Group with respect
to any of the Transactions or matters contemplated hereby (including with
respect to the respective Business, Assets, Liabilities, condition or prospects
(financial or otherwise) of, or any other matter involving, either Business, or
the sufficiency of the Assets transferred to the applicable Group, or the title
to any such Assets, or that any requirements of applicable Law are complied
with, with respect to the Separation), and if made, such representation or
warranty must not be relied upon by such Person or any of its Affiliates or
Representatives as having been authorized by such member of either Group or any
of its or their respective Affiliates or Representatives (or any other Person).
EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR ANY ANCILLARY AGREEMENT, THE
REPRESENTATIONS AND WARRANTIES MADE BY ANY PARTY IN THIS AGREEMENT ARE IN LIEU
OF AND ARE EXCLUSIVE TO ALL OTHER REPRESENTATIONS AND WARRANTIES, INCLUDING ANY
EXPRESS OR IMPLIED, AND EACH MEMBER OF EACH GROUP SHALL TAKE ALL OF THE
BUSINESS, ASSETS AND OTHER LIABILITIES TRANSFERRED TO OR ASSUMED BY IT PURSUANT
TO THIS AGREEMENT ON AN “AS IS, WHERE IS” BASIS AND ALL OTHER IMPLIED
REPRESENTATIONS AND WARRANTIES, ON MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, MARKETABILITY, TITLE, VALUE OR OF FREEDOM FROM ENCUMBRANCE ARE HEREBY
EXPRESSLY DISCLAIMED, NOTWITHSTANDING THE DELIVERY OR DISCLOSURE TO A MEMBER OF
EITHER GROUP OR THEIR REPRESENTATIVES OF ANY DOCUMENTATION OR OTHER INFORMATION
(INCLUDING ANY FINANCIAL INFORMATION, SUPPLEMENTAL DATA OR FINANCIAL PROJECTIONS
OR OTHER FORWARD-LOOKING STATEMENTS). EACH GROUP SHALL RELY SOLELY ON THEIR OWN
EXAMINATION AND INVESTIGATION OF THE OTHER GROUP’S BUSINESS AND ASSETS AS WELL
AS THE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN THIS AGREEMENT OR
IN ANY ANCILLARY AGREEMENT. NO MEMBER OF A GROUP NOR ANY OF ITS REPRESENTATIVES
HAS MADE (AND THE MEMBERS OF THE OTHER GROUP AND THEIR REPRESENTATIVES HAVE NOT
RELIED UPON) ANY REPRESENTATION OR WARRANTY, EITHER EXPRESS OR IMPLIED, (A) AS
TO THE ACCURACY OR COMPLETENESS OF ANY OF THE INFORMATION PROVIDED OR MADE
AVAILABLE TO SUCH GROUP PRIOR TO THE EXECUTION OF THIS AGREEMENT AND (B) WITH
RESPECT TO ANY PROJECTIONS, FORECASTS, ESTIMATES, PLANS OR BUDGETS OF FUTURE
REVENUES, EXPENSES OR EXPENDITURES, FUTURE RESULTS OF OPERATIONS (OR ANY
COMPONENT THEREOF), FUTURE CASH FLOWS (OR ANY COMPONENT THEREOF) OR FUTURE
FINANCIAL CONDITION (OR ANY COMPONENT THEREOF) OF SUCH GROUP HERETOFORE OR
HEREAFTER DELIVERED TO OR MADE AVAILABLE TO SUCH GROUP OR ITS REPRESENTATIVES.

ARTICLE IV

THE CLOSING

Section 4.1 Closing. Unless this Agreement is validly terminated pursuant to
Section 8.1, the closing of the Separation (the “Closing”) shall occur as soon
as practicable on the Effective Date after the satisfaction or waiver (if
permitted hereunder) of all of the conditions set forth in Section 4.2 other
than those conditions that by their nature are to be satisfied at the Closing
(but subject to the fulfillment or waiver of such conditions at the

 

30



--------------------------------------------------------------------------------

Closing), at the offices of Kirkland and Ellis LLP, 601 Lexington Avenue, New
York, New York 10022 (or remotely via the electronic exchange of executed
documents), unless another date or place is mutually agreed upon in writing by
the Parties. The date upon which the Closing occurs hereunder is referred to
herein as the “Closing Date.” The Closing will be deemed to be effective as of
11:59 p.m. (local time) in each jurisdiction in which the Business is conducted
on the Closing Date for Tax, accounting, operational and all other matters.

Section 4.2 Conditions to the Separation.

(a) Mutual Closing Conditions. The obligations of each Party to consummate the
Separation shall be subject to the fulfillment (or, to the extent permitted by
applicable Law, written waiver by each Party) of the following conditions:

(i) All Emergence Conditions (other than the Separation and those conditions
that by their nature are to be satisfied simultaneously with the Effective Date)
shall have been satisfied.

(ii) All conditions precedent to the consummation of the Merger as set forth in
the Merger Agreement shall have been satisfied or waived, other than those
conditions that by their nature are to be satisfied simultaneously with the
consummation of the Merger).

(iii) The transactions contemplated in the Restructuring Transactions Memorandum
to be taken on or prior to the Closing Date (including the distribution of the
equity securities of Radio Newco to IHC) shall have been completed (except for
those Transactions that are to occur at the Closing, but subject to such
Transactions occurring at the Closing).

(iv) No Order issued by any Governmental Authority of competent jurisdiction or
other legal restraint or prohibition preventing the consummation of any of the
Transactions, declaring unlawful the Transactions or causing such Transactions
to be rescinded shall be in effect.

(b) Additional Closing Conditions for IHM, IHC and CCH. The obligations of IHM,
IHC and CCH to consummate the Separation shall be subject to the fulfillment
(or, to the extent permitted by applicable Law, written waiver by each of IHM
and IHC) of the following conditions:

(i) The representations and warranties made by CCOH in Article III shall be true
and correct both as of the date hereof and as of the Closing Date, in each case
in all material respects.

(ii) CCOH shall have performed and complied with, in all material respects, all
covenants required by this Agreement to be performed prior to the Closing.

(iii) The Bankruptcy Court shall have entered an Order (which may be an Order
approving the Plan of Reorganization), in form and substance reasonably
acceptable to IHM and CCOH, approving this Agreement and finding that the terms
of this Agreement represent sound exercises of business judgment by each member
of the iHeart Group and CCOH (the “Confirmation Order”).

(c) Additional Closing Conditions for CCOH. The obligations of CCOH to
consummate the Separation shall be subject to the fulfillment (or, to the extent
permitted by applicable Law, written waiver by CCOH) of the following
conditions:

(i) The representations and warranties made by IHM, IHC and CCH in Article III
shall be true and correct both as of the date hereof and as of the Closing Date,
in each case in all material respects.

(ii) IHM, IHC and CCH shall have performed and complied with, in all material
respects, all covenants required by this Agreement to be performed prior to the
Closing.

 

31



--------------------------------------------------------------------------------

ARTICLE V

MUTUAL RELEASES; INDEMNIFICATION

Section 5.1 Release of Pre-Closing Claims.

(a) Except as provided in Section 5.1(c) or as otherwise expressly provided in
this Agreement or any Ancillary Agreement, effective as of the Closing Date, New
CCOH does hereby, on behalf of itself and each member of the Outdoor Group and
each of their respective successors and assigns, release and forever discharge
IHM and the members of the iHeart Group, each of their respective successors and
assigns, and all Persons who at any time prior to the Closing Date have been
stockholders, directors, officers, agents or employees of IHM or any member of
the iHeart Group (in each case, in their respective capacities as such), and
each of their respective heirs, executors, administrators, successors and
assigns, from any and all Pre-Closing Claims.

(b) Except as provided in Section 5.1(c) or as otherwise expressly provided in
this Agreement or any Ancillary Agreement, effective as of the Closing Date, IHM
does hereby, on behalf of itself and each member of the iHeart Group and each of
their respective successors and assigns, release and forever discharge New CCOH
and the members of the Outdoor Group, each of their respective successors and
assigns, and all Persons who at any time prior to the Closing Date have been
stockholders, directors, officers, agents or employees of New CCOH or any member
of the Outdoor Group (in each case, in their respective capacities as such), and
each of their respective heirs, executors, administrators, successors and
assigns, from any and all Pre-Closing Claims.

(c) Nothing contained in Section 5.1(a) and Section 5.1(b) shall impair any
right of any Person to enforce this Agreement, any Ancillary Agreement or any
agreements, arrangements, commitments or understandings that are specified in
the applicable Schedules thereto as not to terminate as of the Closing Date, in
each case in accordance with its terms. Nothing contained in Section 5.1(a) or
Section 5.1(b) shall release any Person from:

(i) any Liability assumed, transferred, assigned, retained or allocated to the
Group of which such Person is a member in accordance with, or any other
Liability of any member of any Group under, this Agreement or any Ancillary
Agreement;

(ii) any Liability that a member of the iHeart Group or Outdoor Group may have
with respect to indemnification or contribution pursuant to this Agreement,
which Liability shall be governed by the provisions of Article V and any other
applicable provisions of this Agreement or any Ancillary Agreement; or

(iii) honoring its existing obligations to indemnify, or advance expenses to,
any Person who was a director, officer or employee of a Party or any member of
its Group at or prior to the Closing Date, to the extent that such Person was
entitled to such indemnification or advancement of expenses pursuant to
then-existing indemnification obligations, it being understood that (x) if the
underlying Action giving rise to any obligation arises out of or is primarily
related to an Outdoor Liability, New CCOH shall indemnify the applicable member
of the iHeart Group for such Liability and (y) if the underlying Action giving
rise to any obligation arises out of or is primarily related to an iHeart
Liability, IHM shall indemnify the applicable member of the Outdoor Group for
such Liability, in each case, in accordance with the provisions set forth in
this Article V.

(d) Each of IHM and IHC, on the one hand, and New CCOH, on the other hand, shall
not make, and shall not permit any member of their respective Groups to make,
any claim or demand, or commence any Action asserting any claim or demand,
including any claim of contribution or any indemnification, against any member
of the other Group, or any other Person released pursuant to Section 5.1(a) and
Section 5.1(b), with respect to any Liabilities released pursuant thereto.

(e) It is the intent of each of IHM and New CCOH, except as expressly set forth
in Section 5.1(c), by virtue of the provisions of this Section 5.1, to provide
for a full and complete release and discharge of all

 

32



--------------------------------------------------------------------------------

Liabilities existing or arising from all acts and events occurring or failing to
occur or alleged to have occurred or to have failed to occur and all conditions
existing or alleged to have existed on or before the Closing Date, between any
member of the Outdoor Group, on the one hand, and any member of the iHeart
Group, on the other hand (including any contractual agreements or arrangements
existing or alleged to exist between or among any such members prior to the
Closing). At any time, at the request of either IHM, or New CCOH, the other
Party shall cause each member of its respective Group to execute and deliver
releases reflecting the provisions hereof.

Section 5.2 Indemnification by Outdoor Group. Subject to Section 5.4, from and
after the Closing Date, New CCOH shall, and shall cause the other members of the
Outdoor Group to, indemnify and hold harmless IHM, each member of the iHeart
Group and each of their respective directors, officers and employees, and each
of the heirs, executors, successors and assigns of any of the foregoing
(collectively, the “IHM Indemnitees”), from and against any and all Liabilities
of the IHM Indemnitees relating to, arising out of or resulting from any of the
following, whether such Liabilities arise or accrue prior to, on or after the
Closing Date:

(a) the Outdoor Business, the Outdoor Liabilities or the Outdoor Assets,
including any Liabilities arising out of or relating to the Assumed Actions
(including those from which New CCOH is unable to cause a member of the iHeart
Group to be removed pursuant to Section 5.6(c));

(b) the failure of any member of the Outdoor Group or any other Person to pay,
perform or otherwise promptly discharge any of the Outdoor Liabilities in
accordance with their respective terms; and

(c) any breach by any member of the Outdoor Group of this Agreement;

provided that the indemnification obligations hereunder shall in no event be
duplicative of any obligation of CCOH or any of its Subsidiaries pursuant to any
Ancillary Agreement; provided, further, that except as specifically contemplated
in Section 5.6(e), all matters related to Taxes shall be governed solely by the
New Tax Matters Agreement and no indemnity with respect to Taxes shall arise as
a result of this Section 5.2.

Section 5.3 Indemnification by iHeart Group. Subject to Section 5.4, from and
after the Closing Date, IHM and IHC shall, and shall cause the other members of
the iHeart Group to, indemnify and hold harmless CCH, CCOH and each member of
the Outdoor Group and each of their respective directors, officers and
employees, and each of the heirs, executors, successors and assigns of any of
the foregoing (collectively, the “Outdoor Indemnitees”), from and against any
and all Liabilities of the Outdoor Indemnitees relating to, arising out of or
resulting from any of the following, whether such Liabilities arise or accrue
prior to, on or after the Closing Date:

(a) the iHeart Business, the iHeart Liabilities or the iHeart Assets, including
any Liabilities arising out of or relating to any Excluded Action (including
those from which IHM or IHC is unable to cause a member of the Outdoor Group to
be removed pursuant to Section 5.6(c));

(b) the failure of IHM, IHC or any other member of the iHeart Group or any other
Person to pay, perform or otherwise promptly discharge any iHeart Liabilities in
accordance with their respective terms; and

(c) any breach by any member of the iHeart Group of this Agreement;

provided that the indemnification obligations hereunder shall in no event be
duplicative of any obligation of IHM or any of its Subsidiaries pursuant to any
Ancillary Agreement; provided, further, that except as specifically contemplated
in Section 5.6(e), all matters related to Taxes shall be governed solely by the
New Tax Matters Agreement and no indemnity with respect to Taxes shall arise as
a result of this Section 5.3.

Section 5.4 Indemnification Obligations Net of Insurance Proceeds.

(a) The Parties intend that any Liability subject to indemnification or
reimbursement pursuant to this Article V shall be net of Insurance Proceeds that
actually reduce the amount of the Liability. Accordingly, the

 

33



--------------------------------------------------------------------------------

amount that any Person (an “Indemnifying Party”) is required to pay to any
Person entitled to indemnification hereunder (an “Indemnitee”) shall be reduced
by any Insurance Proceeds actually recovered by or on behalf of the Indemnitee
in respect of the related Liability. If an Indemnitee receives a payment (an
“Indemnity Payment”) required by this Agreement from an Indemnifying Party in
respect of any Liability and subsequently receives Insurance Proceeds, then the
Indemnitee shall pay to the Indemnifying Party an amount equal to the excess of
the Indemnity Payment received over the amount of the Indemnity Payment that
would have been due if the Insurance Proceeds had been received, realized or
recovered before the Indemnity Payment was made.

(b) An insurer that would otherwise be obligated to pay any claim shall not be
relieved of the responsibility with respect thereto or, solely by virtue of the
indemnification provisions hereof, have any subrogation rights with respect
thereto, it being expressly understood and agreed that the indemnification
provisions hereof do not create any benefit to any insurer or any other Third
Party or otherwise alter the terms and conditions of any Insurance Policies.

(c) Each of IHM, IHC, CCOH and CCH hereby waives, for itself and each member of
its Group, any rights to recover against the other Party in subrogation or as
subrogee for a Third Party, but solely with respect to Pre-Closing Claims
released pursuant to Section 5.1 and solely to the extent that such waiver of
subrogation is permitted under any applicable Insurance Policies.

Section 5.5 Procedures for Indemnification of Third-Party Claims.

(a) If an Indemnitee shall receive written notice from a Third Party of any
claim or demand or the commencement by any such Person of any Action (each, a
“Third-Party Claim”) with respect to which an Indemnifying Party may be
obligated to provide indemnification to such Indemnitee pursuant to Section 5.2
or Section 5.3, or any other provision of this Agreement, such Indemnitee shall
promptly (but in no event more than 30 days following receipt of such claim or
demand) give such Indemnifying Party written notice thereof. Any such notice
shall (i) state that the Indemnitee has paid or, incurred Losses, or reasonably
anticipates that the Indemnitee will pay or incur Losses for which such
Indemnitee is entitled to indemnification pursuant to this Agreement;
(ii) specify in reasonable detail each individual item of Loss included in the
amount so stated, the date (if any) such item was paid or incurred, the basis
for any reasonably anticipated Losses and the nature of the misrepresentation,
breach of warranty, breach of covenant or other claim to which each such item is
related and (iii) include copies of all notices and documents (including court
papers) received by the Indemnitee relating to the Third-Party Claim.
Notwithstanding the foregoing, the failure of an Indemnitee to provide notice in
accordance with this Section 5.5(a) shall not relieve an Indemnifying Party of
its indemnification obligations under this Agreement, except to the extent to
which the Indemnifying Party shall demonstrate that it was prejudiced by the
Indemnitee’s failure to provide notice in accordance with this Section 5.5(a).

(b) An Indemnifying Party may elect to defend (and to seek to settle or
compromise), at such Indemnifying Party’s own expense and by such Indemnifying
Party’s own counsel, any Third-Party Claim. Within 60 days after the receipt of
notice from an Indemnitee in accordance with Section 5.5(a), the Indemnifying
Party shall notify the Indemnitee of its election whether the Indemnifying Party
shall assume responsibility for defending such Third-Party Claim; provided that
if the Indemnifying Party fails to notify the Indemnitee in accordance with the
foregoing sentence, the Indemnifying Party shall be deemed to elect not to
defend (or to seek to settle or compromise) such Third-Party Claim.

(c) If an Indemnifying Party has elected to assume the defense of a Third-Party
Claim, then such Indemnifying Party shall be solely liable for all fees and
expenses incurred by it in connection with the defense of such Third-Party Claim
(including its counsel) and shall not be entitled to seek any indemnification or
reimbursement from the Indemnitee for any such fees or expenses incurred during
the course of its defense of such Third-Party Claim, regardless of any
subsequent decision by the Indemnifying Party to reject or otherwise abandon its
assumption of such defense.

 

34



--------------------------------------------------------------------------------

(d) Notwithstanding an election by an Indemnifying Party to defend a Third-Party
Claim pursuant to Section 5.5(b), an Indemnitee may, upon notice to the
Indemnifying Party, elect to take over the defense of such Third-Party Claim at
the cost and expense of the Indemnifying Party (i) to the extent such
Third-Party Claim relates to any actual or alleged criminal Action, allegation
or investigation, (ii) to the extent such Third-Party Claim seeks an injunction
or equitable relief against an Indemnitee as the primary remedy or (iii) to the
extent any Indemnitee shall reasonably determine that such Indemnitee and the
Indemnifying Party have actual or potential differing defenses or conflicts of
interest between them that make joint representation inappropriate.

(e) If the Indemnifying Party elects to assume the defense of a Third-Party
Claim in accordance with this Agreement, then (i) the Indemnitee may retain
separate counsel (including local counsel as necessary) of its own choosing to
monitor and participate in (but not control) the defense of any Third-Party
Claim at its own cost and expense subject to limitations to preserve Privilege
or Third Party confidentiality and (ii) the Indemnitee may not file any papers
or consent to the entry of any judgment or enter into any settlement with
respect to the Third-Party Claim without the prior written consent of the
Indemnifying Party; provided that the Indemnitee may choose separate counsel at
the sole cost and expense of the Indemnifying Party in the event that outside
counsel to the Indemnitee reasonably determines that a conflict of interest
arises between the Indemnitee and the Indemnifying Party or both the Indemnitee
and the Indemnifying Party are named parties to such Third-Party Claim and there
are material differing defenses between them that make joint representations
inappropriate, but shall not be entitled to determine or conduct the defense of
such Third-Party Claim or settlement negotiations with respect to such
Third-Party Claim.

(f) An Indemnifying Party that does not elect to defend a Third-Party Claim as
contemplated hereby nevertheless shall have the right to employ separate counsel
(including local counsel as necessary) of its own choosing to monitor and
participate in (but not control) the defense of any Third-Party Claim for which
it is a potential Indemnifying Party at its own cost and expense, subject to
limitations to preserve Privilege or Third Party confidentiality. Without
limiting the foregoing, subject to Section 6.6, each Party shall act in good
faith and cooperate with the Party entitled to conduct and control the defense
of such Third-Party Claim in such defense and make available to the controlling
Party, at the non-controlling Party’s expense, all witnesses, information and
materials in such non-controlling Party’s possession or under such
non-controlling Party’s control relating thereto as are reasonably required by
the controlling Party.

(g) Notwithstanding the foregoing in this Section 5.5, no Party may, or permit
any of its Subsidiaries to, settle or compromise any Third-Party Claim for which
any Indemnitee is seeking or would seek to be indemnified hereunder without the
prior written consent of the other Party, which consent may not be unreasonably
withheld, conditioned or delayed, unless such settlement or compromise is solely
for monetary damages, does not involve any finding or determination of
wrongdoing or violation of Law by the other Group and provides for a full,
unconditional and irrevocable release of the other Group from all Liability in
connection with the Third-Party Claim.

(h) The Indemnifying Party who elects to defend a Third-Party Claim pursuant to
Section 5.5(b) shall keep the Indemnitee reasonably informed of the progress of
any Third-Party Claim and notify the Indemnitee when any such Third-Party Claim
is closed, regardless of whether such Third-Party Claim was resolved by
settlement, verdict, dismissal or otherwise.

Section 5.6 Additional Matters.

(a) Any claim on account of a Liability that does not result from a Third-Party
Claim shall be asserted by written notice given by the Indemnitee to the
relevant Indemnifying Party promptly (and in any event within 60 days) following
its discovery of such item or matter. No delay on the part of the Indemnitee in
giving any such notice shall relieve the Indemnifying Party of any
indemnification obligation hereunder except to the extent that the Indemnifying
Party is actually prejudiced by such delay. The notice delivered pursuant to
this Section 5.6(a) shall (i) state that the Indemnitee has paid or incurred
Losses, or reasonably anticipates that the

 

35



--------------------------------------------------------------------------------

Indemnitee will pay or incur Losses, for which such Indemnitee is entitled to
indemnification pursuant to this Agreement and (ii) specify in reasonable detail
each individual item of Loss included in the amount so stated, the date (if any)
such item was paid or incurred, the basis for any reasonably anticipated Losses
and the nature of the misrepresentation, breach of warranty, breach of covenant
or claim to which each such item is related. Such Indemnifying Party shall have
a period of 30 days after the receipt of such notice within which to respond
thereto. If such Indemnifying Party does not respond within such 30-day period,
then such Loss specified in such notice shall be deemed a Liability of such
Indemnifying Party hereunder. If such Indemnifying Party disputes the Liability
asserted under the claim notice, the Indemnifying Party shall send a notice of
such dispute (an “Objection Notice”) to the Indemnitee within 30 days following
receipt by the Indemnifying Party of the claim notice. Upon receipt of an
Objection Notice, such Indemnitee and the Indemnifying Party shall attempt in
good faith to agree upon the rights and obligations of the respective Parties
with respect to such disputed claim. If no such resolution can be reached after
good faith negotiation after no less than 30 days following delivery of an
Objection Notice, each Party shall be free to pursue such remedies as may be
available to such Party as contemplated by this Agreement.

(b) In the event of payment by or on behalf of any Indemnifying Party to any
Indemnitee in connection with any Third-Party Claim, such Indemnifying Party
shall be subrogated to and shall stand in the place of such Indemnitee as to any
events or circumstances in respect of which such Indemnitee may have any right,
defense or claim relating to such Third-Party Claim against any claimant or
plaintiff asserting such Third-Party Claim or against any other Person. Such
Indemnitee shall reasonably cooperate with such Indemnifying Party, at the cost
and expense of such Indemnifying Party, in prosecuting any subrogated right,
defense or claim.

(c) In the event of an Action for which indemnification is sought pursuant to
Section 5.2 or Section 5.3 and in which the Indemnifying Party is not a named
defendant, if the Indemnifying Party shall so request, the Parties shall use
commercially reasonable efforts to substitute the Indemnifying Party for the
named defendant.

(d) An Indemnitee shall take all reasonable steps to mitigate damages in respect
of any claim for which it seeks indemnification hereunder, and shall use
commercially reasonable efforts to avoid any costs or expenses associated with
such claim and, if such costs and expenses cannot be avoided, to minimize the
amount thereof.

(e) Any Indemnity Payment shall be decreased to take into account an amount
equal to the Tax Benefit actually realized by the Indemnitee (or its Affiliates)
in the taxable year the Liability giving rise to such Indemnity Payment arose or
accrued or in the two succeeding taxable years, which Tax Benefit would not have
arisen or been allowable but for the incurrence or payment of such Liability;
provided that if any such Tax Benefit is actually realized by an Indemnitee (or
its Affiliates) in a taxable year subsequent to the taxable year of an Indemnity
Payment, the Indemnitee shall promptly pay or cause to be paid to the
Indemnifying Party (or its designee) an amount equal to the Tax Benefit actually
realized. For purposes of this Agreement, any Tax Benefit actually realized by
the Indemnitee (or its Affiliates) in the taxable year a Liability giving rise
to an Indemnity Payment arose or accrued or in the two succeeding taxable years
shall be determined using a “with and without” methodology (treating any
deductions or amortization attributable to such indemnified Liabilities as the
last items claimed for any taxable year, including after the utilization of any
otherwise available net operating loss carryforwards).

(f) THE INDEMNITY AGREEMENTS CONTAINED IN THIS ARTICLE V SHALL REMAIN OPERATIVE
AND IN FULL FORCE AND EFFECT, REGARDLESS OF (I) ANY INVESTIGATION MADE BY OR ON
BEHALF OF ANY INDEMNITEE OR (II) THE KNOWLEDGE BY THE INDEMNITEE OF LIABILITIES
FOR WHICH IT MIGHT BE ENTITLED TO INDEMNIFICATION HEREUNDER.

(g) THE RELEASES AND INDEMNIFICATION OBLIGATIONS OF THE PARTIES IN THIS
AGREEMENT ARE EXPRESSLY INTENDED, AND SHALL OPERATE AND BE CONSTRUED, TO APPLY
EVEN WHERE THE LOSSES OR LIABILITIES FOR WHICH THE RELEASE AND/OR INDEMNITY ARE
GIVEN ARE CAUSED, IN WHOLE OR IN PART, BY THE SOLE, JOINT, JOINT AND

 

36



--------------------------------------------------------------------------------

SEVERAL, CONCURRENT, CONTRIBUTORY, ACTIVE OR PASSIVE NEGLIGENCE OR THE STRICT
LIABILITY OR FAULT OF THE PARTY BEING RELEASED OR INDEMNIFIED.

Section 5.7 Remedies Cumulative. The remedies provided in this Article V shall
be cumulative and shall not preclude assertion by any Indemnitee of any other
rights or the seeking of any and all other remedies against any Indemnifying
Party; provided that the procedures set forth in this Article V shall be the
exclusive procedures governing any indemnification claim or indemnification
Action brought under this Agreement; provided, further, that if an Indemnitee
has recovered any Losses from an Indemnifying Party pursuant to any provision of
this Agreement or any Ancillary Agreement or otherwise, it shall not be entitled
to recover the same Losses in duplication pursuant to any other provision of
this Agreement or any Ancillary Agreement or otherwise.

Section 5.8 Survival of Indemnities. The rights and obligations of each of IHM,
IHC, CCH, CCOH and their respective Indemnitees under this Article V shall
survive (a) the sale or other transfer by any Party of any Assets or Businesses
or the assignment by it of any Liabilities, and (b) any merger, consolidation,
business combination, sale of all or substantially all Assets, restructuring,
recapitalization, reorganization or similar transaction involving a Party or any
of its respective Subsidiaries.

Section 5.9 No Impact on Third Parties. For the avoidance of doubt, the
indemnifications provided for in this Article V are made only for purposes of
allocating responsibility for Liabilities between the members of the iHeart
Group, on the one hand, and the members of the Outdoor Group, on the other hand,
and are not intended to, and shall not, affect any obligations to, or give rise
to any rights of, any Third Parties.

Section 5.10 No Cross-Claims or Third-Party Claims. Each of IHM and IHC, on the
one hand, and CCH and CCOH, on the other hand, agrees that it shall not, and
shall not permit the members of its respective Group to, in connection with any
Third-Party Claim, assert as a counterclaim or Third-Party Claim against any
member of the Outdoor Group or the iHeart Group, respectively, any claim
(whether sounding in contract, tort or otherwise) that arises out of or relates
to this Agreement or any Ancillary Agreement, any breach or alleged breach
hereof or thereof, the Transactions (including all actions taken in furtherance
of the Transactions on or prior to the date hereof), or the construction,
interpretation, enforceability or validity hereof or thereof.

Section 5.11 Tax Matters. Notwithstanding anything in this Agreement to the
contrary, the New Tax Matters Agreement shall exclusively govern the allocation
or Liability for Taxes and this Agreement shall not be interpreted as addressing
any matter related to Taxes except as provided in Section 2.9(b) and
Section 5.6(e).

Section 5.12 Non-Solicitation of Employees. For a period of eighteen months
following the Effective Date, each of IHM and IHC, on the one hand, and CCH and
CCOH, on the other hand, agrees that it shall not, and shall not permit the
members of its respective Group to, directly solicit, recruit or hire, without
the written consent of the other Group, (i) all employees who primarily work in
a sales capacity (including, without limitation, account executives and sales
managers) and (ii) all employees with a title of Vice-President and above. To
the extent this prohibition is waived, any solicitation, recruitment or hiring
efforts by either Group during the one year period after the Effective Date
shall be coordinated with each Group’s Vice President of Human Resources (or
such employee serving a similar function) or other officer designated in
writing, or, in each case, his or her designee and appropriate management.
Notwithstanding the foregoing, this prohibition on solicitation, recruitment and
hiring does not apply to actions taken by a Party: (a) in furtherance of the
transactions contemplated by the Restructuring Transactions Memorandum,
including for the avoidance of doubt, with respect to the employees in clauses
(i) and (ii) of this Section 5.12; (b) in connection with a general recruitment
effort, including the use of professional search and recruitment firms or
recruitment carried out through a public solicitation or general solicitation,
or the hiring of any person who responds thereto; or (c) with respect to any
such employee who has been employed with the applicable Group for less than
three months prior to the date of any such solicitation, recruitment or hiring.

Section 5.13 Non-Competition. Each of IHM and IHC shall not, and shall not
permit any member of the iHeart Group to, without the written consent of CCOH,
engage in the Outdoor Competing Business anywhere in

 

37



--------------------------------------------------------------------------------

the Outdoor Territory during the Non-Compete Period; provided, that neither the
foregoing nor anything else in this Agreement shall limit or restrict (including
during the Non-Compete Period or otherwise) IHM, IHC or any member of the iHeart
Group from acquiring any equity interests, assets, business or product lines
(regardless of the form, structure or manner of any such transaction, whether by
sale, merger, consolidation or otherwise) of another Person who engages in the
Outdoor Competing Business and for such Person and its Affiliates (other than
the iHeart Group as of immediately prior to such acquisition) to continue to
engage in the Outdoor Competing Business; provided, further, that for the
avoidance of doubt, in the event of a Change of Control of IHM, neither the
foregoing nor anything else in this Agreement shall limit or restrict (including
during the Non-Compete Period or otherwise) any Person or group engaged in an
Outdoor Competing Business that becomes the beneficial owner, directly or
indirectly, of more than 50% of the total equity securities of IHM, IHC or any
member of the iHeart Group from engaging in such Outdoor Competing Business.
CCOH shall not, and shall not permit any member of the Outdoor Group to, without
the written consent of IHC and IHM, engage in an iHeart Competing Business
anywhere in the iHeart Territory during the Non-Compete Period; provided, that
neither the foregoing nor anything else in this Agreement shall limit or
restrict (including during the Non-Compete Period or otherwise) CCOH or any
member of the Outdoor Group from acquiring any equity interests, assets,
business or product lines (regardless of the form, structure or manner of any
such transaction, whether by sale, merger, consolidation or otherwise) of
another Person who engages in an iHeart Competing Business and for such Person
and its Affiliates (other than the Outdoor Group as of immediately prior to such
acquisition) to continue to engage in the iHeart Competing Business; provided,
further, that for the avoidance of doubt, in the event of a Change of Control of
New CCOH, neither the foregoing nor anything else in this Agreement shall limit
or restrict (including during the Non-Compete Period or otherwise) any person or
group engaged in an iHeart Competing Business that becomes the beneficial owner,
directly or indirectly, of more than 50% of the total equity securities of New
CCOH or any member of the Outdoor Group from engaging in such iHeart Competing
Business. Each Party hereby acknowledges that the iHeart Group and the Outdoor
Group engage through separate platforms in a business that derives revenue from
selling, leasing and/or licensing advertisements, and the solicitation, sale,
lease or license of advertisement opportunities to any Person shall in no way be
a breach of this Agreement even if any such activities result in a corresponding
reduction in sales or revenue on any other platform of the other Group.
Notwithstanding the foregoing, the performance by any of the Parties or any of
the members of their respective Groups of any obligations under this Agreement
or any of the Ancillary Agreements (and each other agreement or instrument
expressly contemplated by this Agreement or any Ancillary Agreement to be
entered into by any of the Parties or any of the members of their respective
Groups) shall in no way constitute a breach of this Agreement, including the
covenants set forth in this Section 5.13.

Section 5.14 Separateness Covenants. The covenants contained in Section 5.12 and
Section 5.13 shall be construed as a series of separate covenants, one for each
city, county and state of any geographic area. Except for geographic coverage,
each such separate covenant shall be deemed identical in terms to the covenant
contained in Section 5.12 and Section 5.13. If, in any judicial or arbitral
proceeding, a court or arbitrator refuses to enforce any of such separate
covenants (or any part thereof), then such unenforceable covenant (or such part)
shall be revised, or if revision is not permitted it shall be eliminated from
this Agreement, to the extent necessary to permit the remaining separate
covenants (or portions thereof) to be enforced. In the event that the provisions
of Section 5.12 and Section 5.13 are deemed to exceed the time, geographic or
scope limitations permitted by applicable Law, then such provisions shall be
reformed to the maximum time, geographic or scope limitations, as the case may
be, then permitted by such Law. In the event that the applicable court or
arbitrator does not exercise the power granted to it in the prior sentence, the
Parties agree to replace such invalid or unenforceable term or provision with a
valid and enforceable term or provision that will achieve, to the extent
possible, the economic, business and other purposes of such invalid or
unenforceable term.

Section 5.15 Survival. If any member of either Group or any of their respective
successors or assigns (i) shall merge or consolidate with or merge into any
Person and shall not be the surviving or continuing corporation or entity of
such consolidation or merger or (ii) shall transfer all or substantially all of
their respective properties and assets as an entity in one or a series of
related transactions to any Person, then in each such case, proper provisions
shall be made so that the successors or assigns of such Group member shall
assume

 

38



--------------------------------------------------------------------------------

all of the obligations set forth in this Agreement; provided that neither Party
or such Group member, as applicable, shall be relieved from such obligations.

ARTICLE VI

ACCESS OF INFORMATION; CONFIDENTIALITY

Section 6.1 Agreement for Exchange of Information.

(a) Except in the case of an adversarial Action by one Party against another
Party or one or more members of one Group against one or more members of the
other Group, from the date of this Agreement until six years following the
Closing Date, as soon as reasonably practicable after a Party’s written request,
each of IHM and New CCOH shall provide the members of the other Group, as well
as their Representatives, reasonable access during normal business hours to, or,
at IHM or New CCOH’s written request, provide copies of, (i) all information in
the possession or under the control of the other Party and (ii) the relevant
personnel and representatives used in the preparation of such information as may
be reasonably required by the requesting Party in connection with, among other
things, compliance with requirements imposed by a Governmental Authority, any
Action, or governmental investigations of the requesting Party, including
without limitation the ongoing inquiries by the U.S. Securities and Exchange
Commission and U.S. Department of Justice relating to the 2018 misappropriation
incident at Clear Media Limited, or in order to enable the requesting Party to
comply with its obligations under this Agreement and any Ancillary Agreement,
but only to the extent that such information relates to the requesting Party’s
Business, any Outdoor Asset, Outdoor Liability, iHeart Asset or iHeart
Liability, as applicable; provided that in the event IHM or New CCOH, as
applicable, determines that any such provision of information could be
commercially detrimental in a material respect, violate any Law or agreement or
waive any attorney-client or attorney work product Privilege, then the Parties
shall use commercially reasonable efforts to permit compliance with such
obligations to the extent and in a manner that avoids such harm or consequence.
The Party providing information pursuant to this Section 6.1 shall only be
obligated to provide such information in the form, condition and format in which
it then exists and in no event shall such Party be required to perform any
improvement, modification, conversion, updating or reformatting of any such
information, and nothing in this Section 6.1 shall expand the obligations of the
Parties under Section 6.3. The Party requesting the information shall bear all
reasonable and documented out-of-pocket expenses incurred by the providing Party
in connection with such request; provided, that New CCOH shall not be so
responsible for any such expenses to the extent (i) the request for information
arises out of its receipt of services under the Transition Services Agreement
and (ii) such expenses would result in a duplication of charges under the
Transition Services Agreement. All transfers of information and access to
information pursuant to this Agreement, in particular pursuant to this
Section 6.1, and any Ancillary Agreement shall be in accordance with applicable
Law.

(b) The Parties’ obligations to provide information and cooperation with respect
to Taxes shall be governed by the New Tax Matters Agreement.

Section 6.2 Compensation for Providing Information. The Party requesting
information pursuant to Section 6.1 agrees to reimburse the other Party for the
reasonable costs, if any, of creating, gathering and copying such information or
otherwise complying with the request with respect to such information (including
any costs and expenses incurred in any review of information for purposes of
protecting any Privileged Information of the providing Party or in connection
with the restoration of backup tapes for purposes of providing the requested
information). Except as may be otherwise specifically provided elsewhere in this
Agreement or in any other agreement between the Parties, such costs shall be
computed in accordance with the providing Party’s standard methodology and
procedures, if any, and if there are no such standard methodology and
procedures, then on a commercially reasonable basis.

Section 6.3 Record Retention.

(a) To facilitate the possible exchange of information pursuant to this
Section 6.3 after the Closing Date, except as otherwise required or agreed in
writing (including in any Ancillary Agreement), the Parties agree

 

39



--------------------------------------------------------------------------------

to use commercially reasonable efforts to retain all information in their
respective possession or control on the Closing Date in accordance with the
policies and procedures of IHM as in effect immediately prior to the Closing
Date or such other commercially reasonable policies and procedures as may be
adopted by the applicable Party after the Closing Date as provided herein.
Notwithstanding the foregoing, (i) no Party shall be required to delay
implementation of any amendment to information retention policies and legal hold
procedures to the extent such amendments are required by applicable Law, and
(ii) nothing in this Section 6.3 shall require any Party to retain electronic
mail beyond the periods specified in relevant corporate policies, unless such
electronic mail is subject, by virtue of its content, to other specific records
retention provisions, or is subject to a litigation hold or document retention
notice, or is otherwise known by its custodian to relate to a pending or
threatened Action.

(b) In the event of an inadvertent failure by either IHM or New CCOH or any of
their respective Subsidiaries to comply with the document retention policies as
required under this Section 6.3, such Party shall be liable to the other Party
solely for the amount of any monetary fines or penalties imposed or levied
against such other Party by a Governmental Authority (which fines or penalties
shall not include any Liabilities asserted in connection with the claims
underlying the applicable Action, other than fines or penalties resulting from
any claim of spoliation) as a result of such other Party’s inability to produce
information caused by such inadvertent failure and, notwithstanding Section 5.2
and Section 5.3, shall not be liable to such other Party for any other
Liabilities with respect to such inability to produce information.

Section 6.4 Limitations of Liability. In the absence of willful misconduct or
fraud by the Party providing information pursuant to this Section 6.4, no Party
shall have any Liability to any other Party in the event that any such
information is found to be inaccurate. No Party shall have any Liability to any
other Party if any information is destroyed after commercially reasonable
efforts by such Party to comply with the provisions of Section 6.3.

Section 6.5 Other Agreements Providing for Exchange of Information.

(a) The rights and obligations granted under this Section 6.5 are subject to any
specific limitations, qualifications or additional provisions on the sharing,
exchange, retention or confidential treatment of information set forth herein or
in any Ancillary Agreement.

(b) Any Party that receives, pursuant to a request for information in accordance
with this Section 6.5, information that is not relevant to its request shall
promptly after the discovery thereof (i) return such information to the
providing Party or, at the providing Party’s request, destroy such information
and (ii) deliver to the providing Party a certificate certifying that such
information was returned or destroyed, as the case may be, which certificate
shall be signed by an authorized Representative of the receiving Party, provided
that a Party shall not be required to destroy or return any such information to
the extent that such information has been backed up electronically pursuant to
such Party’s standard document retention policies and will be managed and
ultimately destroyed consistent with such policies.

(c) When any information furnished by one Party to another Party is no longer
needed for the purposes contemplated by this Agreement or any Ancillary
Agreement, the receiving Party shall, at its option, promptly after receiving a
written notice from the disclosing Party, either return to the disclosing Party
all such information in a tangible form (including all copies thereof and all
notes, extracts or summaries based thereon) or certify to the disclosing Party
that it has destroyed such information (and such copies thereof and such notes,
extracts or summaries based thereon), provided that a Party shall not be
required to destroy or return any such information to the extent that: (i) such
Party is required to retain such information in order to comply with any
applicable Law; (ii) such information has been backed up electronically pursuant
to such Party’s standard document retention policies and will be managed and
ultimately destroyed consistent with such policies; or (iii) such information is
kept in such Party’s legal files for purposes of resolving any claim.

Section 6.6 Production of Witnesses; Records; Cooperation. At all times from and
after the Closing Date, except in the case of an adversarial Action by one Party
against another Party or one or more members of

 

40



--------------------------------------------------------------------------------

one Group against one or more members of the other Group (which shall be
governed by discovery rules as may be applicable under Article V or otherwise),
each Party shall use commercially reasonable efforts to make available to the
other Party, without cost (other than reimbursement of actual out-of-pocket
expenses) to, and upon prior written request of, the other Party, its
Representatives as witnesses to the extent that the same may reasonably be
required by the other Party (giving consideration to business demands of such
Representatives) in connection with any Action in which the requesting Party may
from time to time be involved with respect to the iHeart Business, the Outdoor
Business or any Transactions. In connection with any matter contemplated by this
Section 6.6, for each such Action, the Parties will enter into a mutually
acceptable common interests and joint defense agreement, so as to maintain to
the extent practicable any applicable Privilege, immunity or protection of the
Parties.

Section 6.7 Privileged Matters.

(a) The Parties recognize that legal and other professional services that have
been and shall be provided prior to the Closing Date have been and shall be
rendered for the collective benefit of the Parties and their respective
Subsidiaries, and that each Party and its respective Subsidiaries should be
deemed to be the client with respect to such services for the purposes of
asserting all Privileges that may be asserted under applicable Law in connection
therewith.

(b) The Parties agree as follows:

(i) IHM shall be entitled, in perpetuity, to control the assertion or waiver of
all Privileges in connection with any Privileged Information that relates
primarily to (A) the iHeart Business or (B) any iHeart Liabilities resulting
from any Actions that are now pending or may be asserted in the future, in each
case of clauses (A) and (B) whether or not such Privileged Information is in the
possession or under the control of a member of the iHeart Group or the Outdoor
Group; and

(ii) New CCOH shall be entitled, in perpetuity, to control the assertion or
waiver of all Privileges in connection with any Privileged Information that
relates primarily to (A) the Outdoor Business or (B) any Outdoor Liabilities
resulting from any Actions that are now pending or may be asserted in the
future, in each case of clauses (A) and (B) whether or not such Privileged
Information is in the possession or under the control of a member of the iHeart
Group or the Outdoor Group.

(c) Subject to Sections 6.7(d) and 6.7(e), the Parties agree that they shall
have a shared Privilege with respect to all Privileges not allocated pursuant to
Section 6.7(b) and all Privileges relating to any Actions or other matters that
involve both Parties (or one or more of their respective Subsidiaries) and in
respect of which both Parties have Liabilities under this Agreement, and that no
such shared Privilege may be waived by either Party without the consent of the
other Party (which consent shall not be unreasonably withheld, conditioned or
delayed).

(d) If any dispute arises between IHM, on the one hand, or New CCOH, on the
other hand, or between any member of their respective Groups, regarding whether
a Privilege should be waived to protect or advance the interests of either Party
and/or their respective Group members, each Party agrees that it shall:
(i) negotiate with the other Party in good faith; (ii) endeavor to minimize any
prejudice to the rights of the other Party; and (iii) not unreasonably withhold,
condition or delay consent to any request for waiver by the other Party.
Further, each Party specifically agrees that it shall not withhold, condition or
delay its consent to the waiver of a Privilege for any purpose except to protect
its own legitimate interests.

(e) Upon receipt by any member of the iHeart Group or the Outdoor Group, as
applicable, of any subpoena, discovery or other request that may reasonably be
expected to result in the production or disclosure of Privileged Information
subject to a shared Privilege or as to which any member of the other Group has
the sole right hereunder to assert a Privilege, IHM or New CCOH, as applicable,
shall promptly provide written notice to the other Party of the existence of the
request (which notice shall be delivered no later than five Business Days

 

41



--------------------------------------------------------------------------------

following the receipt of any such subpoena, discovery or other request; provided
that the failure to provide any such notice shall not be a basis for Liability
of a Party except and solely to the extent the other Party shall have been
prejudiced thereby) and shall provide such other Party a reasonable opportunity
to review such Privileged Information and to assert any rights it or they may
have, including under this Section 6.7 or otherwise, to prevent the production
or disclosure of such Privileged Information.

(f) Any furnishing of, or access to, information pursuant to this Agreement is
made in reliance on the agreement of the Parties set forth in this Section 6.7
and in Section 6.8 to maintain the confidentiality of Privileged Information and
to assert and maintain all Privileges applicable thereto. The Parties further
agree that: (i) the transfer by one Party to the other Party of any Privileged
Information that should not have been transferred pursuant to the terms of this
Section 6.7 shall not be deemed to constitute a waiver of any Privilege that has
been or may be asserted under this Agreement or otherwise with respect to such
Privileged Information; and (ii) the Party receiving such Privileged Information
shall promptly return such Privileged Information to the Party who has the right
to assert such Privilege.

(g) In furtherance of, and without limitation to, the Parties’ agreement under
this Section 6.7, IHM, on the one hand, and CCH and CCOH, on the other hand,
shall, and shall cause the members of their respective Groups to, use reasonable
efforts to maintain their respective separate and joint Privileges, including by
executing any other joint defense and/or common interest agreements where
necessary or useful for this purpose.

(h) Each Party acknowledges that (i) during the term of the Transition Services
Agreement, IHM and/or its Affiliates shall, among other things, continue to
perform certain legal services on behalf of New CCOH, (ii) prior to the date
hereof, the Parties and their counsel have shared, and intend to continue to
share pursuant to the Transition Services Agreement, certain information
otherwise protected by a Privilege. In furtherance of the foregoing, (A) the
Parties desire to avoid waiving any applicable Privileges in exchanging
information, (B) each Party reserves the right to determine its own legal
strategy and arguments, including legal strategies and arguments that might
differ from those of any other Party and (C) the Parties hereby agree on the
following conditions for the disclosure of of information between and among the
Parties and counsel for the Parties, and for disclosure of such information by
the Parties and counsel to Third Parties, without in any way asserting that such
exchanges of information would not in any event be subject to a Privilege
notwithstanding this Section 6.7(h):

(i) In furtherance of their common interests, the Parties have exchanged, and
intend to exchange and/or jointly prepare, information related to matters of
common interest that is protected by one or more Privileges (“Common Interest
Information”). Such Common Interest Information may have been, or may be,
transmitted orally, electronically, or in other written form, and may include,
without limitation, communications, presentations, factual analyses, financial
analyses, mental impressions, memoranda, outlines, notes, reports, draft
correspondence, research, draft briefs and pleadings, this Agreement, and other
documents or information;

(ii) The Parties intend to preserve all Privileges against disclosure of Common
Interest Information to the maximum extent permitted by Law. The Parties agree
that: (a) each Party shall maintain the confidentiality of any Common Interest
Information received from another Party as provided in Section 6.7(h)(iii),
below; and (b) the disclosure of Common Interest Information between or among
the Parties shall not waive any applicable Privilege against disclosure to Third
Parties;

(iii) Without the prior written consent of the Party whose privileged or
protected information is at issue, the Parties or their counsel shall not
disclose any Common Interest Information received from another Party (or counsel
to another Party), to anyone other than: (A) the board of directors or managers
of the receiving Party; (B) counsel to the receiving Party; (C) senior executive
officers and/or members of the receiving Party; (D) other employees of the
receiving Party whose access to such Common Interest Information is reasonably
necessary to counsel’s representation of the receiving Party; (E) insurers of
the foregoing, who undertake to maintain confidentiality; or (F) the receiving
Party’s non-testifying consultants or advisors retained in connection with a
matter for which a common interest between the Parties; provided,

 

42



--------------------------------------------------------------------------------

however, that as of the date of this Agreement, all such recipients of Common
Interest Information are first informed of the confidential nature of the Common
Interest Information and of the existence and terms of this Agreement and agree
to such terms. This Agreement applies to all communications and other exchanges
of Common Interest Information among the Parties and their counsel prior to the
execution of this Agreement;

(iv) No Party shall have the right to waive any Privilege that might be
applicable to any Common Interest Information that originated with any other
Party. The written consent of each respective Party is required to waive any
confidentiality, Privilege with respect to Common Interest Information jointly
prepared by or on behalf of more than one Party;

(v) If any Party or its counsel is served with or otherwise subject to an Action
that requires any Party or its counsel to testify about, produce or otherwise
divulge any Common Interest Information it has received from another Party or
has jointly prepared with another Party, that Party shall, to the extent legally
permitted: (A) as soon as practicable inform each of the other Parties;
(B) provide each of the other Parties with copies of such Action; (C) assert one
or more Privileges and objections to protect such Common Interest Information in
response to such Action; and (D) make every other reasonable effort to prevent
or limit any disclosure of the Common Interest Information, including seeking an
Order from the issuing Governmental Authority protecting the Common Interest
Information to the extent disclosed. Nothing in this Agreement, however, shall
compel any Party to violate a valid Order;

(vi) The terms of this Section 6.7(h) are severable from this Agreement. Each
Party is free to withdraw from this Section 6.7(h) at any time, with or without
reason, upon giving express written notification to each of the other Parties,
in which case this Section 6.7(h) shall no longer be operative as to future
communications between the withdrawing Party and the remaining Parties, but
which Section 6.7(h) shall continue to protect all Common Interest Information
covered by this Agreement and disclosed to or by the withdrawing Party prior to
the receipt of the withdrawing Party’s notification of withdrawal. In the event
any Party determines that such Party no longer shares a common interest with any
other Party, such Party shall immediately withdraw from this Section 6.7(h) and
provide written notice of such withdrawal to each of the other Parties. Upon
express written notification of withdrawal by a Party from this Section 6.7(h),
any other Party having supplied Common Interest Information to the withdrawing
Party, and the withdrawing Party having supplied Common Interest Information to
any other Party, may designate specific Common Interest Information that the
Party in possession of the designated Common Interest Information shall take
commercially reasonable steps to, at its option, promptly either (i) return to
the Party having supplied the designated Common Interest Information or
(ii) destroy the designated Common Interest Information and so certify in
writing upon request of such Party; provided, however, that no Party shall be
required to destroy or return any of its work product that may contain or
reference Common Interest Information, any Common Interest Information required
to be held by Law or internal document retention policies, or any Common
Interest Information that has properly become part of the public record. For the
avoidance of doubt, a Party’s withdrawal from this Section 6.7(h) shall in no
way be deemed a withdrawal from this Agreement and in no way affect any other
term and provision of this Agreement, which shall remain in full force and
effect and enforceable against such Party. Upon a Party’s withdrawal from this
Section 6.7(h), such Party shall no longer be required to disclose any Common
Interest Information notwithstanding anything to the contrary contained in this
Agreement;

(vii) Any inadvertent or unintentional disclosure of Common Interest Information
supplied pursuant to this Agreement, regardless of whether such information was
so designated at the time of disclosure, shall not be deemed a waiver in whole
or in part of any confidentiality or Privilege, either as to the specific
information disclosed or as to any other information relating thereto or to
related subject matter (and none of the Parties shall assert such a waiver
argument). Upon discovery of such disclosure, the Parties shall cooperate
reasonably to restore the confidentiality or Privilege to that disclosed
material, including, without limitation, the retrieval of any and all copies of
the disclosed Common Interest Information;

(viii) Common Interest Information received from a Party shall be used by a
receiving Party only in connection with the Parties’ common interests. No Party
may use against any other Party any Common

 

43



--------------------------------------------------------------------------------

Interest Information received from any Party or jointly developed by or on
behalf of the Parties to this Agreement. For the avoidance of doubt, nothing in
this Section 6.7(h) limits a Party’s right to use information received or
obtained independently of this Agreement, through discovery or otherwise,
notwithstanding that the same information was also received by the Party
pursuant this Agreement. The Parties agree that, except as otherwise provided in
this Agreement or in order for a Party to enforce its rights under this
Agreement or any Ancillary Agreement, Common Interest Information shall continue
to be held confidential and subject to the applicable Privileges,
notwithstanding any adversity of interest that subsequently may be discerned or
arise between or among the Parties;

(ix) Nothing in this Section 6.7(h) obligates any Party or its respective
counsel to share any information with another Party or its counsel. Instead,
each Party retains the right to determine, in its discretion, which information
in its possession it shall share with the other Parties, subject to any other
duties and obligations the Party may have. Nothing in this Section 6.7(h)
permits any counsel or Party to withhold from any other Party information that
was prepared by counsel acting on behalf of all Parties; and

(x) Nothing contained in or contemplated by this Section 6.7(h) shall be deemed
to create an attorney-client relationship or other agency or fiduciary
relationship between any attorney (or law firm) and anyone other than the client
of such attorney. The fact that counsel to a Party has obtained or will obtain
Common Interest Information pursuant to this Section 6.7(h) shall not preclude
counsel from taking any position or representing any interest of such counsel’s
client that may be construed to be adverse to another Party to this
Section 6.7(h), and shall not be used as a basis for seeking to disqualify
counsel from representing his or her client in any action.

Section 6.8 Confidentiality. Each Party acknowledges that it or a member of its
Group may have in its possession and, in connection with this Agreement and the
Ancillary Agreements, may receive Confidential Information of the other Party or
any member of such other Party’s Group. Each of IHM and CCH shall hold and cause
its Representatives and the members of its respective Group and their
Representatives to hold in strict confidence and not to use (except as permitted
by this Agreement or any Ancillary Agreement) any such Confidential Information
concerning the other Group unless (i) such Party or any members of its
respective Group or its or their Representatives is or are compelled to disclose
such Confidential Information by judicial or administrative Order or by other
requirements of applicable Law or by a request of a Governmental Authority of
competent jurisdiction; or (ii) such Confidential Information can be
demonstrated to have been (A) available to the general public without breach of
this Agreement, (B) lawfully acquired after the Closing Date on a
non-confidential basis from other sources not known by such Party to be under
any legal obligation to keep such information confidential, or (C) developed
independently by such Party or member of its respective Group without the use of
any Confidential Information of the other Group. Notwithstanding the foregoing,
such Party or member of its Group or its or their Representatives may disclose
such Confidential Information to the members of its Group and its or their
Representatives on a “need to know” basis and so long as such Persons are
informed by such Party of the confidential nature of such information and are
directed to treat such information confidentially. The obligations imposed by
this Section 6.8 on the members of each Group and their Representatives shall be
satisfied if such Persons exercise the same level of care with respect to such
Confidential Information as they would with respect to their own proprietary
information. If a Party or any member of its Group or any of its or their
Representatives becomes compelled to disclose any Confidential Information of
the other Group by judicial or administrative Order or by other requirements of
applicable Law or a request of a Governmental Authority, such Party will
promptly notify the other Party (to the extent permitted by applicable Law and
reasonably practicable) and, upon request, use reasonable efforts (at the other
Party’s sole cost and expense) to cooperate with the other Party’s efforts to
seek a protective order or other remedy. If no such protective order or other
remedy is obtained or timely sought, such Party or any member of its Group or
any of its or their Representatives (x) may furnish only that portion of the
Confidential Information that it concludes, after consultation with counsel, is
so requested or required to be disclosed, and (y) will exercise its reasonable
efforts (at the other Party’s sole cost and expense) to obtain assurances that
confidential treatment will be afforded to such information. Each of IHM and CCH
agrees to be responsible for any breach of this Section 6.8 by it, the members
of its respective Group and its and their Representatives.

 

44



--------------------------------------------------------------------------------

ARTICLE VII

FURTHER ASSURANCES

Section 7.1 Further Assurances.

(a) In addition to the actions specifically provided for elsewhere in this
Agreement and in the Ancillary Agreements, each of the Parties shall, and shall
cause the members of each Group to, use commercially reasonable efforts, prior
to, on and after the Closing Date, to take, or cause to be taken, all actions,
and to do, or cause to be done, all things reasonably necessary, proper or
advisable on its part under applicable Laws and agreements, to consummate and
make effective the Transactions.

(b) Without limiting the foregoing, prior to, on and after the Closing Date,
each Party shall use commercially reasonable efforts to cooperate with each
other Party, and without any further consideration, but at the expense of the
requesting Party (subject to Section 2.10), to execute and deliver, or cause to
be executed and delivered, all instruments, and to make all filings with, and to
obtain or make any Approvals of, any Governmental Authority or any other Person
under any permit, license, agreement, indenture or other instrument, and to take
all such other actions as such Party may reasonably be requested to take by any
other Party from time to time, consistent with Section 2.10 and the other terms
of this Agreement and the Ancillary Agreements, in order to make effective the
Transactions. Without limiting the foregoing, each Party shall, at the
reasonable request of the other Party and at the cost and expense of the
requesting Party, take such other actions as may be reasonably necessary to vest
in such other Party all of the transferring Party’s right, title and interest to
the Assets to be transferred to such other Party by this Agreement.

Section 7.2 Order of Precedence. In the case of any conflict between the
provisions of this Agreement and the provisions of any Ancillary Agreement, the
provisions of the Ancillary Agreement shall prevail.

ARTICLE VIII

TERMINATION

Section 8.1 Termination. This Agreement may only be terminated:

(a) by an agreement in writing signed by each of the Parties;

(b) by either IHM or CCOH if the Separation has not been consummated prior to
September 30, 2019; and

(c) by either IHM or CCOH if (1) IHM files (x) a plan of reorganization, a
disclosure statement or a proposed Confirmation Order in the Chapter 11 Cases
that does not contemplate the Separation, or (y) any motion, pleading, or other
document with the Bankruptcy Court in the Chapter 11 Cases that is otherwise
materially inconsistent with the applicable Restructuring Support Agreement or
the Plan of Reorganization in effect as of the date hereof, or (2) the
Confirmation Order (x) does not contemplate the Separation or (y) is not
otherwise materially consistent with the Plan of Reorganization in effect as of
the date hereof.

Section 8.2 Effect of Termination. In the event that this Agreement is
terminated, this Agreement shall become null and void and no Party, nor any
Party’s directors, officers or employees, shall have any Liability of any kind
to any Person by reason of this Agreement.

ARTICLE IX

DISPUTE RESOLUTION

Section 9.1 Governing Law. This Agreement (including all its Exhibits,
Schedules, Annexes and Appendices) (and any claims or disputes arising out of or
related hereto or to the Transactions or to the

 

45



--------------------------------------------------------------------------------

inducement of any Party to enter herein, whether for breach of contract,
tortious conduct or otherwise and whether predicated on common law, statute or
otherwise) shall be exclusively governed by and construed and interpreted in
accordance with the Laws of the State of Delaware, irrespective of any choice of
laws principles that would result in the application of the Laws of another
jurisdiction, including all matters of formation, existence, validity,
interpretation, construction, effect, enforceability, performance, breach,
termination, and remedies; provided that any matter arising out of or related to
the certificate of incorporation, bylaws or other organizational documents of an
entity formed under the Laws of a jurisdiction other than the State of Delaware
or any corporate action taken pursuant to such organizational documents or the
Laws of the jurisdiction of such entity’s formation shall be governed by and
construed and interpreted in accordance with the Laws of such other
jurisdiction.

Section 9.2 CONSENT TO JURISDICTION AND SERVICE OF PROCESS. THE PARTIES HERETO
AGREE THAT JURISDICTION AND VENUE IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY
ANY PARTY PURSUANT TO THIS AGREEMENT (AND ANY CLAIMS OR DISPUTES ARISING OUT OF
OR RELATED HERETO OR TO THE TRANSACTIONS OR TO THE INDUCEMENT OF ANY PARTY TO
ENTER HEREIN WHETHER FOR BREACH OF CONTRACT, TORTIOUS CONDUCT OR OTHERWISE AND
WHETHER PREDICATED ON COMMON LAW, STATUTE OR OTHERWISE) SHALL PROPERLY AND
EXCLUSIVELY LIE IN THE CHANCERY COURT OF THE STATE OF DELAWARE AND ANY STATE
APPELLATE COURT THEREFROM WITHIN THE STATE OF DELAWARE (OR, IF THE CHANCERY
COURT OF THE STATE OF DELAWARE DECLINES TO ACCEPT JURISDICTION OVER A PARTICULAR
MATTER, ANY STATE OR FEDERAL COURT WITHIN THE STATE OF DELAWARE). BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, EACH PARTY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY WITH
RESPECT TO SUCH SUIT, ACTION OR PROCEEDING. THE PARTIES HERETO IRREVOCABLY AGREE
THAT VENUE WOULD BE PROPER IN SUCH COURT AND HEREBY WAIVE ANY OBJECTION THAT ANY
SUCH COURT IS AN IMPROPER OR INCONVENIENT FORUM FOR THE RESOLUTION OF SUCH SUIT,
ACTION OR PROCEEDING. EACH OF THE PARTIES FURTHER IRREVOCABLY AND
UNCONDITIONALLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR
NOTICES IN SECTION 10.4. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY
PARTY TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW

Section 9.3 WAIVER OF JURY TRIAL. EACH PARTY HERETO EXPRESSLY AND IRREVOCABLY
WAIVES THE RIGHT TO TRIAL BY JURY IN ANY ACTION (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) RELATING TO OR ARISING IN ANY WAY FROM THIS AGREEMENT, THE
ANCILLARY AGREEMENTS, THE TRANSACTIONS OR THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT HEREOF, AND ANY ACTION RELATING TO OR ARISING IN ANY
WAY THEREFROM SHALL BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE
SITTING WITHOUT A JURY.

ARTICLE X

MISCELLANEOUS

Section 10.1 Counterparts; Entire Agreement.

(a) This Agreement and each Ancillary Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more counterparts have been signed by each
party hereto or thereto, as the case may be, and delivered to each other party
hereto or thereto, as the case may be.

(b) This Agreement and, when executed and delivered, the Ancillary Agreements,
and the Exhibits, Annexes and Schedules hereto and thereto, contain the entire
agreement between the Parties with respect to the

 

46



--------------------------------------------------------------------------------

subject matter (including, effective as of the Closing, the CCOH Master
Agreement, the CCOH Corporate Services Agreement, the CCOH License Agreement,
the CCOH Tax Matters Agreement and the EBIT Agreement) hereof and thereof,
supersede all previous agreements, negotiations, discussions, writings,
understandings, commitments and conversations with respect to such subject
matter and there are no agreements or understandings between the Parties with
respect to such subject matter other than those set forth or referred to herein
or therein.

(c) Each Party acknowledges that it and each other Party may execute this
Agreement and the Ancillary Agreements by facsimile, stamp, mechanical or
electronic signature (including in PDF, TIFF or any similar format). Each Party
expressly adopts and confirms each such facsimile, stamp, mechanical or
electronic signature made in its respective name as if it were a manual
signature, agrees that it shall not assert that any such signature is not
adequate to bind such Party to the same extent as if it were signed manually and
agrees that, at the reasonable request of any other Party at any time and if so
requested for such other Party, it shall as promptly as reasonably practicable
cause this Agreement and each Ancillary Agreement to be manually executed (any
such execution to be as of the date of the initial date thereof).

Section 10.2 Assignability. This Agreement shall be binding upon and inure to
the benefit of the parties hereto, and their respective successors and permitted
assigns; provided that no party hereto may assign its respective rights or
delegate its respective obligations under this Agreement without the express
prior written consent of the other parties hereto; provided, further, that each
Party may assign its rights and delegate its obligations under this Agreement to
any of its Affiliates (provided that no such assignment or delegation shall
release such Party from any Liability or obligation under this Agreement).

Section 10.3 Third-Party Beneficiaries. Except as set forth in Article V,
(a) the provisions of this Agreement are solely for the benefit of the parties
hereto, and are not intended to confer upon any Person except the parties
hereto, any rights or remedies hereunder or thereunder, and (b) there are no
third-party beneficiaries of this Agreement and this Agreement shall not provide
any Third Party with any remedy, claim, Liability, reimbursement, claim of
Action or other right.

Section 10.4 Notices. All notices, requests, claims, demands or other
communications under this Agreement and, to the extent applicable and unless
otherwise provided therein, under each of the Ancillary Agreements, shall be in
writing and shall be deemed to have been given or made (i) when personally
delivered, (b) the next Business Day if sent by overnight courier service marked
for overnight delivery, (iii) upon transmission if sent by email prior to 5:00
p.m. New York City time on a Business Day (or as of 9:00 a.m. New York City time
the following Business Day if sent after 5:00 p.m. New York City time or on a
day that is not a Business Day) if either receipt is acknowledged (such
acknowledgement not to be unreasonably withheld) or within one Business Day if a
copy is sent pursuant to clause (b), or (iv) three Business Days after deposit
in the United States mail, certified and with proper postage prepaid, addressed
as follows (or at such other address for a Party as shall be specified in a
notice given in accordance with this Section 10.4):

If to IHM, to:

iHeartMedia, Inc.

20880 Stone Oak Parkway

San Antonio, Texas 78258

Attention: Lauren Dean

E-mail: LaurenDean@iheartmedia.com

 

47



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

  Attention:

Douglas A. Ryder, P.C.,

    

Dvir Oren, P.C.

    

Brian D.Wolfe

  E-mail:

douglas.ryder@kirkland.com

    

dvir.oren@kirkland.com

    

brian.wolfe@kirkland.com

If to CCH prior to the Closing, to:

Clear Channel Outdoor Holdings, Inc.

99 Park Avenue, 2nd Floor

New York, NY 10016

Attention: Lynn Feldman

E-mail: LynnFeldman@clearchannel.com

Clear Channel Outdoor Holdings, Inc.

c/o Clear Channel International Ltd.

33 Golden Square

London W1F9JT

United Kingdom

Attention: Adam Tow

E-mail: Adam.Tow@clearchannel.com

with a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

  Attention:

Douglas A. Ryder, P.C.,

    

Dvir Oren, P.C.

    

Brian D.Wolfe

  E-mail:

douglas.ryder@kirkland.com

    

dvir.oren@kirkland.com

    

brian.wolfe@kirkland.com

If to CCH after the Closing or CCOH, to:

Clear Channel Outdoor Holdings, Inc.

99 Park Avenue, 2nd Floor

New York, NY 10016

Attention: Lynn Feldman

E-mail: LynnFeldman@clearchannel.com

Clear Channel Outdoor Holdings, Inc.

c/o Clear Channel International Ltd.

33 Golden Square

London W1F9JT

United Kingdom

Attention: Adam Tow

E-mail: Adam.Tow@clearchannel.com

 

48



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Wilson, Sonsini, Goodrich & Rosati

1301 Avenue of the Americas

New York, NY 10019

  Attention:

Benjamin Hoch

   

Bradley Finkelstein

  E-mail:

bhoch@wsgr.com

   

bfinkelstein@wsgr.com

Section 10.5 Severability. If any provision of this Agreement or any Ancillary
Agreement or the application thereof to any Person or circumstance is determined
by a court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions hereof or thereof, or the application of such provision to
Persons or circumstances or in jurisdictions other than those as to which it has
been held invalid or unenforceable, shall remain in full force and effect and
shall in no way be affected, impaired or invalidated thereby. Upon such
determination, the Parties shall negotiate in good faith in an effort to agree
upon such a suitable and equitable provision to effect the original intent of
the Parties. Notwithstanding any default or termination of this Agreement, any
obligations and/or Privileges attached to any Common Interest Information
provided pursuant to Section 6.7(h) of this Agreement shall survive such default
and/or termination and shall continue in full force and effect for the benefit
of the Parties in accordance with the terms hereof and thereof.

Section 10.6 Publicity. From and after the Closing Date, New CCOH and IHM shall
consult with each other before issuing, and give each other the opportunity to
review and comment upon, any press release or other public statements with
respect to the Transactions, and shall not issue any such press release or make
any public statement prior to such consultation, except as may be required by
applicable Law, court process or by obligations pursuant to any listing
agreement with any national securities exchange or national securities quotation
system.

Section 10.7 Headings. The article, section and paragraph headings contained in
this Agreement and in the Ancillary Agreements are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement
or any Ancillary Agreement.

Section 10.8 Survival of Covenants. Except as expressly set forth in this
Agreement, the covenants, representations and warranties contained in this
Agreement and each Ancillary Agreement, and Liability for the breach of any
obligations contained herein or therein, shall survive the Separation and shall
remain in full force and effect.

Section 10.9 Waivers of Default. Waiver by any Party of any default by the other
Party of any provision of this Agreement shall not be deemed a waiver by the
waiving Party of any subsequent or other default, nor shall it prejudice the
rights of such Party. No failure or delay by any Party in exercising any right,
power or Privilege under this Agreement shall operate as a waiver thereof nor
shall a single or partial exercise thereof prejudice any other or further
exercise thereof or the exercise of any other right, power or Privilege.

Section 10.10 Specific Performance. In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement or any Ancillary Agreement, the party or parties who are, or are to
be, thereby aggrieved shall have the right to seek specific performance and
injunctive or other equitable relief (on an interim or permanent basis) in
respect of its or their rights under this Agreement or such Ancillary Agreement,
in addition to any and all other rights and remedies at Law or in equity, and
all such rights and remedies shall be cumulative. The Parties agree that the
remedies at Law for any breach or threatened breach, including monetary damages,
may be inadequate compensation for any Loss and that any defense in any Action
for specific performance that a remedy at Law would be adequate is waived. Any
requirements for the securing or posting of any bond with such remedy are waived
by each of the Parties.

 

49



--------------------------------------------------------------------------------

Section 10.11 Amendments. No provisions of this Agreement shall be deemed
waived, amended, supplemented or modified by any party hereto or thereto, as the
case may be, unless such waiver, amendment, supplement or modification is in
writing and signed by the authorized Representative of the party against whom
such waiver, amendment, supplement or modification is sought to be enforced.

Section 10.12 Interpretation. In this Agreement and any Ancillary Agreement:

(a) words in the singular shall be held to include the plural and vice versa and
words of one gender shall be held to include the other genders as the context
requires;

(b) the terms “hereof,” “herein,” “herewith” and words of similar import, and
the terms “Agreement” and “Ancillary Agreement” shall, unless otherwise stated,
be construed to refer to this Agreement or the applicable Ancillary Agreement as
a whole (including all of the Schedules, Exhibits, Annexes and Appendices hereto
and thereto) and not to any particular provision of this Agreement or such
Ancillary Agreement;

(c) Article, Section, Exhibit, Schedule, Annex and Appendix references are to
the Articles, Sections, Exhibits, Schedules, Annexes and Appendices to this
Agreement (or the applicable Ancillary Agreement) unless otherwise specified;

(d) the word “including” and words of similar import when used in this Agreement
(or the applicable Ancillary Agreement) means “including, without limitation”;

(e) unless expressly stated to the contrary in this Agreement or in any
Ancillary Agreement, the word “or” shall not be exclusive;

(f) unless expressly stated to the contrary in this Agreement or in any
Ancillary Agreement, all references to “the date hereof,” “the date of this
Agreement,” “hereby” and “hereupon” and words of similar import shall all be
references to the date first stated in the preamble to this Agreement,
regardless of any amendment or restatement hereof;

(g) unless otherwise provided, all references to “$” or “dollars” are to United
States dollars; and

(h) references to the performance, discharge or fulfillment of any Liability in
accordance with its terms shall have meaning only to the extent such Liability
has terms, and if the Liability does not have terms, the reference shall mean
performance, discharge or fulfillment of such Liability.

Section 10.13 Mutual Drafting. This Agreement and the Ancillary Agreements shall
be deemed to be the joint work product of the parties hereto and thereto, as the
case may be, and any rule of construction that a document shall be interpreted
or construed against a drafter of such document shall not be applicable.

Section 10.14 Limitations of Liability. NOTWITHSTANDING ANYTHING IN THIS
AGREEMENT TO THE CONTRARY, NO MEMBER OF THE OUTDOOR GROUP, ON THE ONE HAND, NOR
THE IHEART GROUP, ON THE OTHER HAND, SHALL BE LIABLE UNDER THIS AGREEMENT TO THE
OTHER FOR ANY LOST PROFITS, LOST BUSINESS OPPORTUNITIES, OR ANY SPECIAL,
CONSEQUENTIAL, INDIRECT, PUNITIVE, EXEMPLARY, REMOTE, SPECULATIVE OR SIMILAR
DAMAGES (OTHER THAN ANY SUCH LIABILITY WITH RESPECT TO A THIRD-PARTY CLAIM).
Notwithstanding any other provision of this Agreement, no individual who is a
shareholder, director, employee, officer, agent or other Representative of IHM,
CCH or CCOH, in such individual’s capacity as such, shall have any Liability in
respect of or relating to the covenants or obligations of IHM, CCOH or CCH, as
applicable, under this Agreement or any Ancillary Agreement or in respect of any
certificate delivered with respect hereto or thereto and, to the fullest extent
legally permissible, each of IHM, CCOH and CCH, for itself and its respective
Subsidiaries and its and

 

50



--------------------------------------------------------------------------------

their respective shareholders, directors, employees and officers, waives and
agrees not to seek to assert or enforce any such Liability that any such Person
otherwise might have pursuant to applicable Law.

Section 10.15 Waiver of Conflicts and Privileged Information.

(a) Each party to this Agreement acknowledges that (i) IHM, IHC, one or more
members of the iHeart Group and/or their respective past, present or future
Affiliates (including CCH) have retained Kirkland & Ellis LLP (the “Law Firm”)
to act as their counsel in connection with the Transactions (including the
negotiation, preparation, execution and delivery of this Agreement and the
Ancillary Agreements, and the consummation of the transactions contemplated
hereby or thereby) as well as other past and ongoing matters, and (ii) the Law
Firm has previously acted and may in the future act as counsel for CCOH, the
Outdoor Group and/or their respective past, present or future Affiliates, but
has not acted as counsel thereto in connection with the Transactions. Each of
CCH and CCOH hereby (I) waives and will not assert, and will cause each of its
past, present or future Affiliates (including each member of the Outdoor Group)
to waive and not assert, any conflict of interest relating to the Law Firm’s
representation after the Closing of IHM, IHC, any member of the iHeart Group or
their respective past, present or future Affiliates in any matter involving the
Transactions (including the negotiation, preparation, execution and delivery of
this Agreement and the Ancillary Agreements, and the consummation of the
transactions contemplated hereby or thereby), including in any litigation,
arbitration, mediation or other proceeding, and (II) consents to, and will cause
each member of the Outdoor Group to consent to, any such representation, even
though in each case (x) the interests of IHM, IHC, such member of the iHeart
Group or such Affiliates may be directly adverse to CCH, CCOH, any member of the
Outdoor Group or their respective Affiliates, (y) the Law Firm may have
represented IHM, IHC, any member of the iHeart Group or their respective
Affiliates in a substantially related matter, or (z) the Law Firm may be
handling other ongoing matters for CCH, CCOH, any member of the Outdoor Group,
or any of their respective Affiliates.

(b) New CCOH agrees that, after the Closing, none of New CCOH, any member of the
Outdoor Group or any of their past, present or future Affiliates will have any
right to access or control any of the Law Firm’s records or communications
relating to or affecting the Transactions (including the negotiation,
preparation, execution and delivery of this Agreement and the Ancillary
Agreements, and the consummation of the transactions contemplated hereby or
thereby), which will be the property of (and be controlled by) IHM and IHC. In
addition, New CCOH agrees that it would be impractical to remove all
Attorney-Client Communications from the records (including e-mails and other
electronic files) of each of member of the Outdoor Group. Accordingly, New CCOH
will not, and will cause each of its Affiliates (including each member of the
Outdoor Group) not to, use any Attorney-Client Communication remaining in the
records of the Outdoor Group after the Closing in a manner that may be adverse
to IHM, IHC, any member of the iHeart Group or any of their respective
Affiliates.

(c) New CCOH agrees, on its own behalf and on behalf of its Affiliates
(including each member of the Outdoor Group), that from and after the Closing
(i) the attorney-client privilege, all other evidentiary privileges, and the
expectation of client confidence as to all Attorney-Client Communications belong
to IHM, IHC and the iHeart Group and will not pass to or be claimed by New CCOH,
any member of the Outdoor Group, or any of their Affiliates, and (ii) IHM and
IHC will have the exclusive right to control, assert or waive the
attorney-client privilege, any other evidentiary privilege, and the expectation
of client confidence with respect to such Attorney-Client Communications.
Accordingly, New CCOH will not, and will cause each of its Affiliates (including
each member of the Outdoor Group) not to, (x) assert any attorney-client
privilege, other evidentiary Privilege, or expectation of client confidence with
respect to any Attorney-Client Communication, except in the event of a
post-Closing dispute with a Person that is not IHM, IHC, a member of the iHeart
Group or any of their respective Affiliates; or (y) take any action which could
cause any Attorney-Client Communication to cease being a confidential
communication or to otherwise lose protection under the attorney-client
privilege or any other evidentiary Privilege, including waiving such protection
in any dispute with a Person that is not IHM, IHC, a member of the iHeart Group
or any of their respective Affiliates. Furthermore, New CCOH agrees, on its own
behalf and on behalf of each of its Affiliates (including, each member of the
Outdoor Group), that in the event of a dispute between IHM, IHC, any member of
the iHeart Group or any of their respective Affiliates, on the one

 

51



--------------------------------------------------------------------------------

hand, and any member of the Outdoor Group, on the other hand, arising out of or
relating to any matter in which the Law Firm jointly represented both parties,
neither the attorney-client privilege, the expectation of client confidence, nor
any right to any other evidentiary Privilege will protect from disclosure to
IHM, IHC, any member of the iHeart Group or their respective Affiliates any
information or documents developed or shared during the course of the Law Firm’s
joint representation of any member of the iHeart Group, IHM and IHC.

[Remainder of page intentionally left blank.]

 

 

 

 

 

52



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized Representatives, in each case as of the date first written
above.

 

IHEARTMEDIA, INC. By:   /s/ Richard J. Bressler Name:   Richard J. Bressler
Title:   President, Chief Financial Officer and Chief Operating Officer

 

IHEARTCOMMUNICATIONS, INC. By:   /s/ Richard J. Bressler Name:   Richard J.
Bressler Title:   President, Chief Financial Officer and Chief Operating Officer

 

CLEAR CHANNEL HOLDINGS, INC. By:   /s/ Richard J. Bressler Name:   Richard J.
Bressler Title:   President

 

CLEAR CHANNEL OUTDOOR HOLDINGS, INC. By:   /s/ Brian D. Coleman Name:   Brian D.
Coleman Title:   Senior Vice President and Treasurer

 

 

[Signature Page to Separation Agreement]



--------------------------------------------------------------------------------

Exhibit A

Restructuring Transactions Memorandum

The Debtors currently anticipate that the Restructuring Transactions will occur
pursuant to the following steps, which may be subject to further change. The
following steps are expected to result in the CCOH Separation being effected
through a Taxable Separation, rather than a Tax-Free Separation. Steps 1 through
4 listed below may occur prior to the Effective Date and may not necessarily
occur in the order listed below. Steps 5 through 22 will occur on the Effective
Date and in the order listed below. Capitalized terms used but not otherwise
defined in this Restructuring Transactions Memorandum shall have the meaning
ascribed to such terms in the Modified Fifth Amended Joint Chapter 11 Plan of
Reorganization of iHeartMedia, Inc. and its Debtor Affiliates Pursuant to
Chapter 11 of the Bankruptcy Code, dated January 22, 2019 (the “Plan”).

 

1.

CCH will form a new company to hold most, but not all, of the entities that
conduct the Radio business (“Radio Newco”). Radio Newco will not be a guarantor
of iHC’s indebtedness.

 

2.

CCH will convert from a Nevada corporation to a Delaware corporation.

 

3.

Clear Channel Outdoor, Inc. (“CCOI”) will be converted to a limited liability
company.

 

4.

CC Finco, LLC and Broader Media, LLC will distribute all of their CCOH stock to
CCH.

 

5.

CCH will be released from its guarantee of iHC’s indebtedness.

 

6.

CCH will (a) contribute an intercompany claim owed to it by Clear Channel Mexico
Holdings, Inc. (“CCMH” and the “CCMH/CCH Note”) to CCMH; and (b) contribute an
intercompany claim owed to it by iHeartMedia + Entertainment, Inc. (“iHM+E” and
the “iHM+E/CCH Note”) to Clear Channel Broadcasting Licenses, Inc. which will
further cause the iHM+E/CCH Note to be contributed to iHM+E. These contributions
will cause the CCMH/CCH Note and the iHM+E/CCH Note to be cancelled.

 

7.

CCH will contribute the equity interests of all of its subsidiaries, other than
CCOH, to Radio Newco in exchange for all of the common and preferred stock of
Radio Newco.

 

8.

Pursuant to a pre-arranged and binding commitment, CCH will sell the Radio Newco
Preferred Stock to one or more third parties for cash.

 

9.

CCH will distribute the common stock of Radio Newco, and proceeds of the sale of
Radio Newco Preferred Stock, to iHC.

 

10.

Intercompany Notes Claims held by CCH will be cancelled, and, except as
otherwise described herein, all other intercompany obligations among iHeart and
its subsidiaries (other than CCOH and its subsidiaries) will be cancelled.

 

11.

CCH will satisfy an intercompany claim it owes to iHC (the “CCH/IHC Note”) by
transferring an intercompany claim owed to CCH by Citicasters Co. (the
“Citicasters/CCH Note”) to iHC.

 

12.

The iHeart Group shall transfer to the Outdoor Group the Outdoor Assets
(excluding any Excluded Assets and the Outdoor Name and Marks) owned by the
iHeart Group in accordance with Section 2.4 of that certain Settlement and
Separation Agreement made and entered into as of March 27, 2019, by and among
iHeart, iHC, CCH and CCOH (the “Separation Agreement”). The Outdoor Group shall
transfer to the iHeart Group the iHeart Assets (excluding any Excluded Assets),
if any, owned by the Outdoor Group in accordance with Section 2.4 of the
Separation Agreement. Capitalized terms used but not otherwise defined in this
paragraph 12 shall have the meaning ascribed to such terms in the Separation
Agreement.

 

13.

CCOH will merge with and into CCH (the “CCOH/CCH Merger”), with the holders of
CCOH Class A common stock (other than CCH) receiving common stock of CCH as
consideration in the CCOH/CCH Merger.

 

14.

CCH will receive its recovery under the Plan with respect to CCOH’s claim under
the Intercompany Note owed by iHC to CCOH, including the Outdoor Name and Marks
(as defined in the Separation Agreement).

 

15.

AMFM Operating, Inc. will distribute a note owed by iHC to AMFM Operating, Inc.
(the “iHC/AMFM Operating Note”) to Radio Newco.



--------------------------------------------------------------------------------

16.

Radio Newco will distribute the iHC/AMFM Operating Note to iHC, which will cause
the iHC/AMFM Operating Note to be cancelled.

 

17.

CCH will issue preferred stock to one or more third parties for cash.

 

18.

iHeart will contribute newly-issued New iHeart Common Stock and/or Special
Warrants to iHC.

 

19.

iHC may, but will not necessarily, contribute consideration to be distributed to
certain Holders of Allowed Claims under the Plan to one or more of its
subsidiaries to be distributed to such Holders of Allowed Claims by such
subsidiaries.

 

20.

Citicasters Co., Premiere Networks, Inc., Capstar Radio Operating Company, and
iHM+E each will issue an intercompany note to iHC in an amount not greater than
the value iHC will distribute to certain Holders of Allowed Term Loan Credit
Agreement Claims with respect to Claims that are allocated to such entities for
tax purposes, reduced by the amount of consideration contributed to such
entities by iHC to be distributed directly by such entities to such Holders of
Allowed Claims. The principal amount of such intercompany notes may not be
determined until after the Effective Date.

 

21.

iHC will transfer consideration to Holders of Allowed Claims against the Debtors
pursuant to the Plan, except to the extent iHC contributes consideration to
subsidiaries pursuant to step 19. To the extent iHC contributes consideration to
any subsidiary pursuant to step 19, such subsidiary will distribute such
consideration to Holders of Allowed Claims pursuant to the Plan. No right of
subrogation or contribution shall ever arise in favor of any subsidiary of iHC
with respect to or on account of any distributions under the Plan.

 

22.

The iHeart Interests held by CC Finco, LLC will be cancelled.

The foregoing list of steps is not necessarily comprehensive, particularly with
respect to the treatment of intercompany claims, and may be subject to further
refinement or change.